Exhibit 10.1

 

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

PHYSICIANS REALTY L.P.
(a Delaware limited partnership)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

1

ARTICLE II FORMATION OF THE PARTNERSHIP

8

2.01 Formation of the Partnership

8

2.02 Name

8

2.03 Registered Office and Agent; Principal Office

8

2.04 Term and Dissolution

8

2.05 Filing of Certificate and Perfection of Limited Partnership

9

2.06 Certificates Describing Partnership Units

9

ARTICLE III BUSINESS OF THE PARTNERSHIP

9

ARTICLE IV CAPITAL CONTRIBUTIONS AND ACCOUNTS

9

4.01 Capital Contributions

9

4.02 Additional Capital Contributions and Issuances of Additional Partnership
Units

9

4.03 Additional Funding

11

4.04 LTIP Units

11

4.05 Conversion of LTIP Units

13

4.06 Capital Accounts

14

4.07 Percentage Interests

15

4.08 No Interest on Contributions

15

4.09 Return of Capital Contributions

15

4.10 No Third-Party Beneficiary

15

ARTICLE V PROFITS AND LOSSES; DISTRIBUTIONS

15

5.01 Allocation of Profit and Loss

15

5.02 Distribution of Cash

17

5.03 REIT Distribution Requirements

17

5.04 No Right to Distributions in Kind

18

5.05 Limitations on Return of Capital Contributions

18

5.06 Distributions on Liquidation

18

5.07 Allocations in Accordance with Partners’ Interests

18

ARTICLE VI RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

18

6.01 Management of the Partnership

18

6.02 Delegation of Authority

20

6.03 Indemnification and Exculpation of Indemnitees

20

6.04 Liability of the General Partner

21

6.05 Partnership Obligations

21

6.06 Outside Activities

21

6.07 Employment or Retention of Affiliates

22

6.08 General Partner Activities

22

6.09 Title to Partnership Assets

22

ARTICLE VII CHANGES IN GENERAL PARTNER

22

7.01 Transfer of the General Partner’s Partnership Interest

22

7.02 Admission of a Substitute or Additional General Partner

24

7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner

24

7.04 Removal of General Partner

24

ARTICLE VIII RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

25

8.01 Management of the Partnership

25

8.02 Power of Attorney

25

8.03 Limitation on Liability of Limited Partners

25

8.04 Redemption Right

25

8.05 Registration

27

ARTICLE IX TRANSFERS OF PARTNERSHIP INTERESTS

29

9.01 Purchase for Investment

29

9.02 Restrictions on Transfer of Partnership Units

29

9.03 Admission of Substitute Limited Partner

30

9.04 Rights of Assignees of Partnership Units

31

9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner

31

9.06 Joint Ownership of Partnership Units

31

ARTICLE X BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

31

10.01 Books and Records

31

10.02 Custody of Partnership Funds; Bank Accounts

31

10.03 Fiscal and Taxable Year

32

 

i

--------------------------------------------------------------------------------


 

10.04 Annual Tax Information and Report

32

10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments

32

ARTICLE XI AMENDMENT OF AGREEMENT; MERGER

32

11.01 Amendment of Agreement

32

11.02 Merger of Partnership

33

ARTICLE XII GENERAL PROVISIONS

33

12.01 Notices

33

12.02 Survival of Rights

33

12.03 Additional Documents

33

12.04 Severability

33

12.05 Entire Agreement

33

12.06 Pronouns and Plurals

33

12.07 Headings

33

12.08 Counterparts

34

12.09 Governing Law

34

ARTICLE XIII SERIES A PARTICIPATING REDEEMABLE PREFERRED UNITS

34

13.01 Designation and Number

34

13.02 Distributions

34

13.03 Liquidation Proceeds

34

13.04 Ranking

34

13.05 Transfer Restrictions

35

13.06 No Conversion Rights

35

13.07 No Sinking Fund

35

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A - Partners, Capital Contributions and Percentage Interests

 

EXHIBIT B - Notice of Exercise of Redemption Right

 

EXHIBIT C-1 - Certification of Non-Foreign Status (For Redeeming Limited
Partners That Are Entities)

 

EXHIBIT C-2 - Certification of Non-Foreign Status (For Redeeming Limited
Partners That Are Individuals)

 

EXHIBIT D - Notice of Election by Partner to Convert LTIP Units into Common
Units

 

EXHIBIT E - Notice of Election by Partnership to Force Conversion of LTIP Units
into Common Units

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
PHYSICIANS REALTY L.P.

 

RECITALS

 

Physicians Realty L.P. (the “Partnership”) was formed as a limited partnership
under the laws of the State of Delaware, pursuant to a Certificate of Limited
Partnership filed with the Secretary of State of the State of Delaware effective
as of June 10 , 2013 and an Agreement of Limited Partnership entered into as of
June 10, 2013 (the “Original Agreement”), by and between Physicians Realty
Trust, a real estate Maryland trust (the “General Partner”), and Physicians
Realty Trust, a Maryland real estate investment trust (the “Original Limited
Partner”). The First Amended and Restated Agreement of Limited Partnership was
entered into as of July 24, 2013 (the “First A&R Agreement”) among the General
Partner and the Limited Partners. This Second Amended and Restated Agreement of
Limited Partnership is entered into this 5th of February 2015 among the General
Partner and the Limited Partners set forth on Exhibit A hereto, for the purpose
of amending and restating the First A&R Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree to
amend the First A&R Agreement to read in its entirety as follows:

 

ARTICLE I

 

DEFINED TERMS

 

The following defined terms used in this Agreement shall have the meanings
specified below:

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

 

“Additional Funds” has the meaning set forth in Section 4.03 hereof.

 

“Additional Securities” means any: (1) shares of capital securities of the
General Partner now or hereafter authorized or reclassified that have dividend
rights, or rights upon liquidation, winding up and dissolution, that are
superior or prior to the REIT Shares (“Preferred Shares”), (2) REIT Shares,
(3) shares of capital securities of the General Partner now or hereafter
authorized or reclassified that have dividend rights, or rights upon
liquidation, winding up and dissolution, that are junior in rank to the REIT
Shares (“Junior Shares”) and (4) (i) rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares, Preferred Shares or Junior Shares, or (ii) indebtedness issued by the
General Partner that provides any of the rights described in clause (4)(i) of
this definition (any such securities referred to in clause (4)(i) or (ii) of
this definition, “New Securities”).

 

“Adjustment Events” has the meaning set forth in Section 4.04(a)(i) hereof.

 

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) administrative costs and expenses of
the General Partner, including any salaries or other payments to trustees,
officers or employees of the General Partner, and any accounting and legal
expenses of the General Partner, which expenses, the Partners hereby agree are
expenses of the Partnership and not the General Partner, and (iii) to the extent
not included in clauses (i) or (ii) above, REIT Expenses; provided, however,
that Administrative Expenses shall not include any administrative costs and
expenses incurred by the General Partner that are attributable to Properties or
interests in a Subsidiary that are owned by the General Partner other than
through its ownership interest in the Partnership.

 

“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
trustee, employee, partner, member, manager or trustee of such Person or any
Person controlling, controlled by or under common control with such Person. For
the purposes of this definition, “control” (including the correlative meanings
of the terms “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, through the ownership of voting securities or partnership interests,
contract or otherwise.

 

1

--------------------------------------------------------------------------------


 

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names of the Partners, number of Partnership Units issued
to each Partner, and the Agreed Value of non-cash Capital Contributions as of
the date of contribution are set forth on Exhibit A, as it may be amended or
restated from time to time.

 

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash available for distribution by the Partnership to
the Partners as determined by the General Partner.

 

“Board of Trustees” means the Board of Trustees of the General Partner.

 

“Book Value” means with respect to any asset of the Partnership, the basis of
such asset to the Partnership for federal income tax purposes; provided that if
an asset is contributed to the Partnership or is revalued in accordance with
Regulations Section 1.704-1(b)(2)(iv)(f), the Book Value of such asset shall be
its fair market value as subsequently adjusted in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g).

 

“Capital Account” has the meaning set forth in Section 4.06 hereof.

 

“Capital Account Limitation” has the meaning set forth in
Section 4.05(b) hereof.

 

“Capital Contribution” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

 

“Cash Amount” means an amount of cash per Common Unit or Series A Preferred Unit
equal to the Value of the REIT Shares Amount on the Specified Redemption Date.

 

“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

 

“Change of Control” means, as to the General Partner, the occurrence of any of
the following: (i) the sale, lease or transfer, in one or a series of related
transactions, of 80% or more of the assets of the General Partner, taken as a
whole, to any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than an
Affiliate of the General Partner; or (ii) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than an Affiliate of the General
Partner in a single transaction or in a related series of transactions, by way
of merger, share exchange, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of more than 50% of the total voting
power of the voting capital securities of the General Partner.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Partnership Unit Distribution” has the meaning set forth in
Section 4.04(a)(ii) hereof.

 

“Common Unit” means a Partnership Unit which is designated as a Common Unit of
the Partnership.

 

“Common Unit Economic Balance” has the meaning set forth in
Section 5.01(e) hereof.

 

“Common Unit REIT Shares Amount” means the number of REIT Shares equal to the
product of (i) the number of Common Units offered for redemption by a Redeeming
Limited Partner, multiplied by (ii) the Conversion Factor as adjusted to and
including the Specified Redemption Date; provided that in the event that prior
to the Specified Redemption Date, the General Partner issues to all holders of
REIT Shares rights, options, warrants or convertible or exchangeable securities
entitling the holders of REIT Shares to subscribe for or purchase additional
REIT Shares, or any other securities or property (collectively, the

 

2

--------------------------------------------------------------------------------


 

“Rights”), and such Rights have not expired at the Specified Redemption Date,
then the Common Unit REIT Shares Amount shall also include such Rights issuable
to a holder of the REIT Shares Amount on the record date fixed for purposes of
determining the holders of REIT Shares entitled to Rights.

 

“Common Unit Transaction” has the meaning set forth in Section 4.05(e) hereof.

 

“Constituent Person” has the meaning set forth in Section 4.05(f) hereof.

 

“Conversion Date” has the meaning set forth in Section 4.05(b) hereof.

 

“Conversion Factor” means a factor of 1.0, as such factor may be adjusted as
provided in this definition and in Section 6.08. The Conversion Factor will be
adjusted in the event that the General Partner (i) declares or pays a dividend
on its outstanding REIT Shares in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares in REIT Shares, (ii) subdivides its
outstanding REIT Shares or (iii) combines its outstanding REIT Shares into a
smaller number of REIT Shares. In each of such events, the Conversion Factor
shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such record date and, provided further, that in the
event that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event. If, however, the General
Partner receives a Notice of Redemption after the record date, if any, but prior
to the effective date of such event, the Conversion Factor shall be determined
as if the General Partner had received the Notice of Redemption immediately
prior to the record date for the event.

 

“Conversion Notice” has the meaning set forth in Section 4.05(b) hereof.

 

“Conversion Right” has the meaning set forth in Section 4.05(a) hereof.

 

“Declaration of Trust” means the Articles of Amendment and Restatement of the
General Partner filed with the State Department of Assessments and Taxation of
Maryland, as amended, supplemented or restated from time to time.

 

“Defaulting Limited Partner” means a Limited Partner that has failed to pay any
amount owed to the Partnership under a Partnership Loan within 15 days after
demand for payment thereof is made by the Partnership.

 

“Distributable Amount” has the meaning set forth in Section 5.02(d) hereof.

 

“Economic Capital Account Balances” has the meaning set forth in
Section 5.01(e) hereof.

 

“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or the General Partner, including, without
limitation, the General Partner’s 2013 Equity Incentive Plan.

 

“Event of Bankruptcy” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of
1978, as amended, or similar provision of law of any jurisdiction (except if
such petition is contested by such Person and has been dismissed within 90
days); (ii) the insolvency or bankruptcy of such Person as finally determined by
a court proceeding; (iii) the filing by such Person of a petition or application
to accomplish the same or for the appointment of a receiver or a trustee for
such Person or a substantial part of his assets; or (iv) the commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.

 

“Excepted Holder Limit” has the meaning set forth in the Declaration of Trust.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First A&R Agreement” has the meaning set forth in the first paragraph of this
Agreement.

 

“Forced Conversion” has the meaning set forth in Section 4.05(c) hereof.

 

“Forced Conversion Notice” has the meaning set forth in Section 4.05(c) hereof.

 

3

--------------------------------------------------------------------------------


 

“General Partner” has the meaning set forth in the first paragraph of this
Agreement.

 

“General Partner Loan” means a loan extended by the General Partner to a
Defaulting Limited Partner in the form of a payment on a Partnership Loan by the
General Partner to the Partnership on behalf of the Defaulting Limited Partner.

 

“General Partnership Interest” means the Partnership Interest held by the
General Partner in its capacity as the general partner of the Partnership, which
Partnership Interest is an interest as a general partner under the Act. The
General Partnership Interest will be a number of Common Units held by the
General Partner equal to one-tenth of one percent (0.1%) of all outstanding
Partnership Units. All other Partnership Units owned by the General Partner and
any Partnership Units owned by any Affiliate or Subsidiary of the General
Partner shall be considered to constitute a Limited Partnership Interest.

 

“Indemnified Party” has the meaning set forth in Section 8.05(f) hereof.

 

“Indemnifying Party” has the meaning set forth in Section 8.05(f) hereof.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or (B) a trustee of the General Partner or an
officer or employee of the Partnership, the General Partner or any Subsidiary
thereof, and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

 

“Independent Trustee” means a trustee of the General Partner who meets the NYSE
requirements for an independent director as set forth from time to time.

 

“Junior Shares” has the meaning set forth in the definition of “Additional
Securities.”

 

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as it may be amended or restated from time to time, and any
Person who becomes a Substitute Limited Partner or any additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

 

“Limited Partnership Interest” means a Partnership Interest held by a Limited
Partner at any particular time representing a fractional part of the Partnership
Interest of all Limited Partners, and includes any and all benefits to which the
holder of such a Limited Partnership Interest may be entitled as provided in
this Agreement and in the Act, together with the obligations of such Limited
Partner to comply with all the provisions of this Agreement and of the Act.
Limited Partnership Interests may be expressed as a number of Common Units,
Preferred Units, LTIP Units or other Partnership Units.

 

“Liquidating Gains” has the meaning set forth in Section 5.01(e) hereof.

 

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Section 4.04 hereof and elsewhere in this Agreement in respect of holders of
LTIP Units, including both vested LTIP Units and Unvested LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A as
it may be amended or restated from time to time.

 

“LTIP Unitholder” means a Partner that holds LTIP Units.

 

“Loss” has the meaning set forth in Section 5.01(e) hereof.

 

“Majority in Interest” means Limited Partners holding more than fifty percent
(50%) of the Percentage Interests of the Limited Partners.

 

“New Securities” has the meaning set forth in the definition of “Additional
Securities”.

 

“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.

 

“NYSE” means the New York Stock Exchange.

 

“Offer” has the meaning set forth in Section 7.01(c)(ii) hereof.

 

“Original Agreement” has the meaning set forth in the first paragraph of this
Agreement.

 

“Offering” means the underwritten initial public offering of REIT Shares.

 

“Original Date” means June 10, 2013.

 

“Original Limited Partner” has the meaning set forth in the first paragraph of
this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Partner” means any General Partner or Limited Partner, and “Partners” means the
General Partner and the Limited Partners.

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).

 

“Partnership” means Physicians Realty L.P., a limited partnership formed under
the Act and pursuant to this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership held by a
Partner, and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of Common
Units, Preferred Units, LTIP Units or other Partnership Units.

 

“Partnership Loan” means a loan from the Partnership to the Partner on the day
the Partnership pays over the excess of the Withheld Amount over the
Distributable Amount to a taxing authority.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash to Partners pursuant to Section 5.02
hereof, which record date shall be the same as the record date established by
the General Partner for a distribution to its shareholders of some or all of its
portion of such distribution.

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, and includes Common Units, Preferred
Units, LTIP Units and any other class or series of Partnership Units that may be
established after the date hereof in accordance with the terms hereof. The
number of Partnership Units outstanding and the Percentage Interests represented
by such Partnership Units are set forth on Exhibit A hereto, as it may be
amended or restated from time to time.

 

“Partnership Unit Designation” has the meaning set forth in
Section 4.02(a)(i) hereof.

 

“Percentage Interest” means with respect to the Partnership as a whole, the
percentage determined by dividing the number of Preferred Units and Common Units
of a Partner by the aggregate number of Preferred Units and Common Units of all
Partners, treating LTIP Units, in accordance with Section 4.04(a), as Common
Units for this purpose, and with respect to a particular class or series of
Partnership Interests, the percentage determined by dividing the number of
Partnership Units in such class or series held by a Partner by the aggregate
number of Partnership Units in such class or series held by all Partners.

 

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust or other entity.

 

“Preferred Shares” has the meaning set forth in the definition of “Additional
Securities”.

 

“Preferred Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Section 4.02 or 4.03 hereunder that
has distribution rights, or rights upon liquidation, winding up and dissolution,
that are superior or prior to the Common Units, including the Series A Preferred
Units.

 

“Profit” has the meaning set forth in Section 5.01(e) hereof.

 

“Property” means any property or other investment in which the Partnership,
directly or indirectly, holds an ownership interest.

 

“Redeeming Limited Partner” has the meaning set forth in Section 8.04(a) hereof.

 

“Redemption Amount” means either the Cash Amount or the REIT Shares Amount, as
selected by the General Partner pursuant to Section 8.04(b) hereof.

 

“Redemption Right” has the meaning set forth in Section 8.04(a) hereof.

 

“Redemption Shares” has the meaning set forth in Section 8.05(a) hereof.

 

5

--------------------------------------------------------------------------------


 

“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as subsequently amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

 

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

 

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of the General Partner), including taxes, fees and
assessments associated therewith, any and all costs, expenses or fees payable to
any trustee, officer or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration, or private offering, of
securities by the General Partner, and all statements, reports, fees and
expenses incidental thereto, including, without limitation, underwriting
discounts and selling commissions applicable to any such offering of securities,
and any costs and expenses associated with any claims made by any holders of
such securities or any underwriters or placement agents thereof, (iii) costs and
expenses associated with any repurchase of any securities by the General
Partner, (iv) costs and expenses associated with the preparation and filing of
any periodic or other reports and communications by the General Partner under
federal, state or local laws or regulations, including filings with the
Commission, (v) costs and expenses associated with compliance by the General
Partner with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any health, dental, vision, disability, life insurance,
401(k) plan, incentive plan, bonus plan or other plan providing for compensation
or benefits for the employees of the General Partner, (vii) costs and expenses
incurred by the General Partner relating to any issuing or redemption of
Partnership Interests and (viii) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its business on behalf of
or related to the Partnership.

 

“REIT Shares” means common shares of beneficial interest, par value $0.01 per
share, of the General Partner (or common shares of beneficial interest of a
Successor Entity, as the case may be).

 

“REIT Shares Amount” means the Common Unit REIT Shares Amount with respect to
Common Units or the Series A Preferred REIT Shares Amount with respect to
Series A Preferred Units.

 

“Restriction Notice” has the meaning set forth in Section 8.04(f) hereof.

 

“Rights” has the meaning set forth in the definition of “Common Unit REIT Shares
Amount” herein.

 

“Rule 144” has the meaning set forth in Section 8.05(c) hereof.

 

“S-3 Eligible Date” has the meaning set forth in Section 8.05(a) hereof.

 

“Safe Harbor” has the meaning set forth in Section 10.05(d) hereof.

 

“Safe Harbor Election” has the meaning set forth in Section 11.01 hereof.

 

“Safe Harbor Interests” has the meaning set forth in Section 11.01 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Preferred Capital” means, with respect to each Series A Preferred Unit
as of any particular date, an amount equal to the sum of (i) the Series A
Preferred Stated Value and (ii) the Series A Preferred Distribution Shortfall
for such Series A Preferred Unit as of such date.

 

“Series A Preferred Distribution Shortfall” means, with respect to each Series A
Preferred Unit as of any particular date, the excess of the Series A Preferred
Priority Return for such Series A Preferred Unit as of such date over the
cumulative amount distributed in respect of such Series A Preferred Unit
pursuant to Section 5.02(a)(i) and Section 5.06(a)(i) hereof.

 

“Series A Preferred Priority Return” means, with respect to each Series A
Preferred Unit as of any particular date, an amount equal to the sum of (a) 5%
per annum on the Series A Preferred Stated Value, commencing on the date of
original issuance of such Series A Preferred Unit and (b) the Series A Preferred
Return. For any partial period of less than a year, the amount of the Series A
Preferred Priority Return shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months.

 

“Series A Preferred Return” means, with respect to each Series A Preferred Unit
as of any particular date, the cumulative amount of distributions to which
holders of such Series A Preferred Unit would be entitled to receive as of such
date if the Series A Preferred Units were treated as part of a single class of
units with the Common Units and the Series A Preferred Units shared in
distributions with the Common Units pursuant to Section 5.02(a)(ii) and
Section 5.06(a)(ii) proportionately based on the total number of outstanding
Series A Preferred Units and Common Units.

 

6

--------------------------------------------------------------------------------


 

“Series A Preferred Stated Value” means, with respect to each Series A Preferred
Unit, an amount equal to $200.

 

“Series A Preferred Unit Distribution Payment Date” has the meaning set forth in
Section 13.02(a) hereof.

 

“Series A Preferred Unit REIT Shares Amount” means the number of REIT Shares
equal to the sum of (i) the product of the number of Series A Preferred Units
offered for redemption by a Redeeming Limited Partner, multiplied by the
Conversion Factor as adjusted to and including the Specified Redemption Date and
(ii) the Series A Preferred Capital as of the Specified Redemption Date divided
by the Value of a REIT Share, provided that in the event that prior to the
Specified Redemption Date, the General Partner issues to all holders of REIT
Shares Rights, and such Rights have not expired at the Specified Redemption
Date, then the Series A Preferred Unit REIT Shares Amount shall also include
such Rights issuable to a holder of the REIT Shares Amount on the record date
fixed for purposes of determining the holders of REIT Shares entitled to Rights.

 

“Series A Preferred Units” has the meaning set forth in Section 13.01 hereof.

 

“Service” means the Internal Revenue Service.

 

“Share Ownership Limit” has the meaning set forth in the Declaration of Trust.

 

“Specified Redemption Date” means the first business day of the calendar quarter
that is at least 60 calendar days after the receipt by the General Partner of a
Notice of Redemption.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

 

“Subsidiary Partnership” means any partnership or limited liability company in
which the General Partner, the Partnership, or a wholly owned subsidiary of the
General Partner or the Partnership owns a partnership or limited liability
company interest.

 

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.

 

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Survivor” has the meaning set forth in Section 7.01(d) hereof.

 

“Tax Matters Partner” has the meaning set forth within Section 6231(a)(7) of the
Code.

 

“Trading Day” means a day on which the principal national securities exchange on
which a security is listed or admitted to trading is open for the transaction of
business or, if a security is not listed or admitted to trading on any national
securities exchange, shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.

 

“Transaction” has the meaning set forth in Section 7.01(c) hereof.

 

“Transfer” has the meaning set forth in Section 9.02(a) hereof.

 

“TRS” means a taxable REIT subsidiary (as defined in Section 856(l) of the Code)
of the General Partner.

 

“Unvested LTIP Units” has the meaning set forth in Section 4.04(c)(i) hereof.

 

“Value” means, with respect to any security, the average of the daily market
prices of such security for the ten consecutive Trading Days immediately
preceding the date of such valuation. The market price for each such Trading Day
shall be: (i) if the security is listed or admitted to trading on the NYSE or
any other national securities exchange, the last reported sale price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, on such day, (ii) if the security is
not listed or admitted to trading on the NYSE or any other national securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or
(iii) if the security is not listed or admitted to trading on the NYSE or any
national securities exchange and no such last reported sale price or closing bid
and asked prices are available, the average of the reported high bid and low
asked prices on such day, as reported by a reliable quotation source designated
by the General Partner, or if there shall be no bid and asked prices on such
day, the average of the high bid and low asked prices, as so reported, on the
most recent day (not more than ten days prior to the date in question) for which
prices have been so reported; provided that if there are no bid and asked prices
reported during the ten days prior to the date in question, the value of the
security shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate. In the event the security includes any
additional rights (including any Rights),

 

7

--------------------------------------------------------------------------------


 

then the value of such rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

 

“Vested LTIP Units” has the meaning set forth in Section 4.04(c)(i) hereof.

 

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by an LTIP Unitholder upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.

 

“Withheld Amount” means any amount required to be withheld by the Partnership to
pay over to any taxing authority as a result of any allocation or distribution
of income to a Partner.

 

ARTICLE II

 

FORMATION OF THE PARTNERSHIP

 

2.01 Formation of the Partnership. The Partnership was formed as a limited
partnership pursuant to the provisions of the Act and upon the terms and
conditions set forth in the Original Agreement. Concurrently with the execution
of the First A&R Agreement, the Original Limited Partner withdrew from the
Partnership and relinquished any and all rights or interest he had in the
Partnership other than as set forth on Exhibit A, and the Partnership continued
without dissolution. Pursuant to this Agreement, the Partnership is continued
without any dissolution. Except as expressly provided herein to the contrary,
the rights and obligations of the Partners and administration and termination of
the Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

 

2.02 Name. The Name of the Partnership shall be “Physicians Realty, L.P.” and
the Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “LP,” “L.P.” or “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners;
provided, however, failure to so notify the Partners shall not invalidate such
change or the authority granted hereunder.

 

2.03 Registered Office and Agent; Principal Office. The registered office of the
Partnership in the State of Delaware is located at Capitol Services, Inc., 1675
South State Street, Suite B, Dover, Delaware 19901, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office is Capitol Services, Inc., a Delaware corporation. The
principal office of the Partnership is located at 735 N. Water Street,
Milwaukee, Wisconsin 53202, or such other place as the General Partner may from
time to time designate. Upon such a change of the principal office of the
Partnership, the General Partner shall notify the Partners of such change in the
next regular communication to the Partners; provided, however, failure to so
notify the Partners shall not invalidate such change or the authority granted
hereunder. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems necessary
or desirable.

 

2.04 Term and Dissolution.

 

(a)         The term of the Partnership shall continue in full force and effect
until dissolved upon the first to occur of any of the following events:

 

(i)             the occurrence of an Event of Bankruptcy as to a General Partner
or the dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

 

(ii)          the passage of 90 days after the sale or other disposition of all
or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such installment
obligations are paid in full);

 

(iii)       the redemption of all Limited Partnership Interests (other than any
Limited Partnership Interests held by the General Partner), unless the General
Partner determines to continue the term of the Partnership by the admission of
one or more additional Limited Partners; or

 

(iv)      the dissolution of the Partnership upon election by the General
Partner.

 

8

--------------------------------------------------------------------------------


 

(b)         Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate and liquidate the Partnership’s assets and apply
and distribute the proceeds thereof in accordance with Section 5.06 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either
(i) defer liquidation of, or withhold from distribution for a reasonable time,
any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.

 

2.05 Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership the Certificate and any and all amendments thereto and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

 

2.06 Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
class or series and number of Partnership Units owned and the Percentage
Interest represented by such Partnership Units as of the date of such
certificate. Any such certificate (i) shall be in form and substance as
determined by the General Partner, (ii) shall not be negotiable and (iii) shall
bear a legend to the following effect:

 

THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF PHYSICIANS REALTY L.P., AS
AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME, AND (B) ANY APPLICABLE
FEDERAL OR STATE SECURITIES OR BLUE SKY LAWS.

 

ARTICLE III

 

BUSINESS OF THE PARTNERSHIP

 

The purpose and nature of the business of the Partnership is (i) to conduct any
business that may be lawfully conducted by a limited partnership organized
pursuant to the Act, provided, however, that such business shall be limited to
and conducted in such a manner as to permit the General Partner at all times to
qualify as a REIT, unless the General Partner otherwise ceases to, or the Board
of Trustees determines, pursuant to Section 5.7 of the Articles, that the
General Partner shall no longer qualify as a REIT, (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any of the
foregoing or the ownership of interests in any entity engaged in any of the
foregoing and (iii) to do anything necessary or incidental to the foregoing. In
connection with the foregoing, and without limiting the General Partner’s right
in its sole and absolute discretion to cease qualifying as a REIT, the Partners
acknowledge that the General Partner intends to elect REIT status and the
avoidance of income and excise taxes on the General Partner inures to the
benefit of all the Partners and not solely to the General Partner.
Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate or revoke its status as a REIT under the Code at any time.
The General Partner shall also be empowered to do any and all acts and things
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” taxable as a corporation for purposes of
Section 7704 of the Code.

 

ARTICLE IV

 

CAPITAL CONTRIBUTIONS AND ACCOUNTS

 

4.01 Capital Contributions. The General Partner and each Limited Partner has
made a capital contribution to the Partnership in exchange for the Partnership
Units set forth opposite such Partner’s name on Exhibit A hereto, as it may be
amended or restated from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership Units
or similar events having an effect on a Partner’s ownership of Partnership
Units.

 

4.02 Additional Capital Contributions and Issuances of Additional Partnership
Units. Except as provided in this Section 4.02 or in Section 4.03 hereof, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests, in the form of Partnership Units, in respect thereof, in
the manner contemplated in this Section 4.02.

 

(a)         Issuances of Additional Partnership Units.

 

(i)             General. As of the effective date of this Agreement, the
Partnership shall have authorized three classes of Partnership Units, entitled
“Common Units”, “Preferred Units” and “LTIP Units.” The General Partner is
hereby authorized to

 

9

--------------------------------------------------------------------------------


 

cause the Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose at any time or from time to time
to the Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any Limited Partners. The General Partner’s determination that consideration is
adequate shall be conclusive insofar as the adequacy of consideration relates to
whether the Partnership Units are validly issued and fully paid. Any additional
Partnership Units issued thereby may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to the then-outstanding Partnership
Units held by the Limited Partners, all as shall be determined by the General
Partner in its sole and absolute discretion and without the approval of any
Limited Partner, subject to Delaware law that cannot be preempted by the terms
hereof and as set forth in a written document hereafter attached to and made an
exhibit to this Agreement (each, a “Partnership Unit Designation”), which
document shall include, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Units; (ii) the right of each such class or series of
Partnership Units to share in Partnership distributions; and (iii) the rights of
each such class or series of Partnership Units upon dissolution and liquidation
of the Partnership; provided, however, that no additional Partnership Units
shall be issued to the General Partner (or any direct or indirect wholly-owned
Subsidiary of the General Partner) unless:

 

(1)         (A) the additional Partnership Units are issued in connection with
an issuance of REIT Shares or other or other interests in, the General Partner,
which REIT Shares or other interests have designations, preferences and other
rights, all such that the economic interests are substantially similar to the
designations, preferences and other rights of the additional Partnership Units
issued to the General Partner (or any direct or indirect wholly owned Subsidiary
of the General Partner) by the Partnership in accordance with this Section 4.02
and (B) the General Partner (or any direct or indirect wholly owned Subsidiary
of the General Partner) shall make a Capital Contribution to the Partnership in
an amount equal to the cash consideration received by the General Partner, if
any, from such grant, award or issuance of such REIT Shares or other interests
in the General Partner;

 

(2)         (A) the additional Partnership Units are issued in connection with a
grant award or issuance of REIT Shares or other interests in, the General
Partner pursuant to a taxable share dividend declared by the General Partner,
which REIT Shares or interests have designations, preferences and other rights,
all such that the economic interests are substantially similar to the
designations, preferences and other rights of the additional Partnership Units
issued to the General Partner (or any direct or indirect wholly owned Subsidiary
of the General Partner) by the Partnership in accordance with this Section 4.02,
(B) if the General Partner allows the holders of its REIT Shares to elect
whether to receive such dividend in REIT Shares or other interests in, the
General Partner, or cash, the Partnership will give the Limited Partners
(excluding the General Partner or any direct or indirect Subsidiary of the
General Partner) the same ability to elect to receive (I) Partnership Units or
cash or, (II) at the election of the General Partner, REIT Shares or other
interests in the General Partner or cash, and (C) if the Partnership issues
additional Partnership Units pursuant to this Section 4.02(a)(i)(2), then an
amount of income equal to the value of the Partnership Units received will be
allocated to those holders of Common Units that elect to receive additional
Partnership Units;

 

(3)         the additional Partnership Units are issued in exchange for property
owned by the General Partner (or any direct or indirect wholly owned Subsidiary
of the General Partner) with a fair market value, as determined by the General
Partner, in good faith, equal to the value of the Partnership Units; or

 

(4)         Partnership Units are issued to all Partners owning Common Units or
LTIP Units in proportion to their respective Percentage Interests.

 

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the interests of the Partnership. Upon the issuance of any additional
Partnership Units, the General Partner shall amend Exhibit A as appropriate to
reflect such issuance.

 

(ii)          Upon Issuance of Additional Securities. The General Partner shall
not issue any Additional Securities (other than REIT Shares issued in connection
with an exchange pursuant to Section 8.04 hereof or REIT Shares or other
interests in the General Partner issued in connection with a taxable share
dividend as described in Section 4.02(a)(i)(2) hereof) or Rights other than to
all holders of REIT Shares, Preferred Shares, Junior Shares, or New Securities,
as the case may be, unless (A) the General Partner shall cause the Partnership
to issue to the General Partner (or any direct or indirect wholly owned
Subsidiary of the General Partner) Partnership Units or Rights having
designations, preferences and other rights, all such that the economic interests
are substantially similar to those of the Additional Securities, and (B) the
General Partner (or any direct or indirect wholly owned Subsidiary of the
General Partner) contributes the proceeds from the issuance of such Additional
Securities and from any exercise of Rights contained in such Additional
Securities to the Partnership; provided, however, that the General Partner is
allowed to issue Additional Securities in connection with an acquisition of
Property to be held directly by the General Partner, but if and only if, such
direct acquisition and issuance of Additional Securities have been approved by a
majority of the Independent Trustees. Without limiting the foregoing, the
General Partner is expressly authorized to issue Additional Securities for less
than fair market value, and the General Partner is authorized to cause the
Partnership to issue to the General Partner (or

 

10

--------------------------------------------------------------------------------


 

any direct or indirect wholly owned Subsidiary of the General Partner)
corresponding Partnership Units, so long as (x) the General Partner concludes in
good faith that such issuance is in the best interests of the General Partner
and the Partnership and (y) the General Partner (or any direct or indirect
wholly owned Subsidiary of the General Partner) contributes all proceeds from
such issuance to the Partnership, including without limitation, the issuance of
REIT Shares and corresponding Partnership Units pursuant to a share purchase
plan providing for purchases of REIT Shares at a discount from fair market value
or pursuant to share awards, including share options that have an exercise price
that is less than the fair market value of the REIT Shares, either at the time
of issuance or at the time of exercise, and restricted or other share awards
approved by the Board of Trustees. For example, in the event the General Partner
issues REIT Shares for a cash purchase price and the General Partner (or any
direct or indirect wholly owned Subsidiary of the General Partner) contributes
all of the proceeds of such issuance to the Partnership as required hereunder,
the General Partner (or any direct or indirect wholly owned Subsidiary of the
General Partner) shall be issued a number of additional Partnership Units equal
to the product of (A) the number of such REIT Shares issued by the General
Partner, the proceeds of which were so contributed, multiplied by (B) a
fraction, the numerator of which is 100%, and the denominator of which is the
Conversion Factor in effect on the date of such contribution.

 

(b)         Certain Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner (or
any direct or indirect wholly owned Subsidiary of the General Partner) shall
make Capital Contributions to the Partnership of the proceeds therefrom (if
any), provided that if the proceeds actually received and contributed by the
General Partner (or any direct or indirect wholly owned Subsidiary of the
General Partner) are less than the gross proceeds of such issuance as a result
of any underwriter’s discount, commissions, placement fees or other expenses
paid or incurred in connection with such issuance, then the General Partner (or
any direct or indirect wholly owned Subsidiary of the General Partner) shall be
deemed to have made a Capital Contribution to the Partnership in the amount
equal to the sum of the net proceeds of such issuance plus the amount of such
underwriter’s discount, commissions, placement fees or other expenses paid by
the General Partner, and the Partnership shall be deemed simultaneously to have
reimbursed such discount, commissions, placement fees and expenses as an
Administrative Expense for the benefit of the Partnership for purposes of
Section 6.05(b).

 

(c)          Repurchases of General Partner Securities. If the General Partner
shall repurchase shares of any class of its shares of beneficial interest, the
purchase price thereof and all costs incurred in connection with such repurchase
shall be reimbursed to the General Partner by the Partnership pursuant to
Section 6.05 hereof and the General Partner shall cause the Partnership to
redeem an equivalent number of Partnership Units of the appropriate class or
series held by the General Partner, or by the General Partner in its capacity as
a Limited Partner (which, in the case of REIT Shares, shall be a number equal to
the quotient of the number of such REIT Shares divided by the Conversion
Factor).

 

4.03 Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.

 

4.04 LTIP Units.

 

(a)         Issuance of LTIP Units. Notwithstanding anything contained herein to
the contrary, the General Partner may from time to time issue LTIP Units to
Persons who provide services to the Partnership or the General Partner, for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons as Limited Partners. Subject to the following provisions of this
Section 4.04 and the special provisions of Section 4.05 hereof, LTIP Units shall
be treated as Common Units, with all of the rights, privileges and obligations
attendant thereto. For purposes of computing the Partners’ Percentage Interests,
holders of LTIP Units shall be treated as Common Unit holders and LTIP Units
shall be treated as Common Units. In particular, the Partnership shall maintain
at all times a one-to-one correspondence between LTIP Units and Common Units for
conversion, distribution and other purposes, including, without limitation,
complying with the following procedures:

 

(i)             If an Adjustment Event (as defined below) occurs, then the
General Partner shall make a corresponding adjustment to the LTIP Units to
maintain a one-for-one conversion and economic equivalence ratio between Common
Units and LTIP Units. The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution on all outstanding Common Units in the form of
Partnership Units, (B) the Partnership subdivides the outstanding Common Units
into a greater number of units or combines the outstanding Common Units into a
smaller number of units, or (C) the Partnership issues any Partnership Units in
exchange for its outstanding Common Units by way of a reclassification or
recapitalization of its Common Units. If more than one Adjustment Event occurs,
the adjustment to the LTIP Units need be made only once using a single formula
that takes into account each and every Adjustment Event as if all Adjustment
Events occurred simultaneously. For the avoidance of doubt, the following shall
not be Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business Common Unit Transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Partnership Units to the General Partner in respect of a capital contribution to
the Partnership of proceeds from the sale of Additional Securities by the
General Partner. If the Partnership takes an action affecting the Common Units
other than actions specifically described above as “Adjustment Events” and in
the opinion of the General Partner such action would require an adjustment to
the LTIP Units to maintain the one-to-one correspondence described above, the
General Partner shall have the right to make such adjustment to the LTIP Units,
to

 

11

--------------------------------------------------------------------------------


 

the extent permitted by law and by any Equity Incentive Plan and Vesting
Agreement, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the LTIP Units, as herein provided, the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall deliver a notice to each LTIP Unitholder
setting forth the adjustment to his or her LTIP Units and the effective date of
such adjustment; provided, however, the failure to deliver such notice shall not
invalidate the adjustment or the authority granted hereunder, and

 

(ii)          The LTIP Unitholders shall, when, as and if authorized and
declared by the General Partner out of assets legally available for that
purpose, be entitled to receive distributions in an amount per LTIP Unit equal
to the distributions per Common Unit paid to holders of Common Units on such
Partnership Record Date established by the General Partner with respect to such
distribution (the “Common Partnership Unit Distribution”). So long as any LTIP
Units are outstanding, no distributions (whether in cash or in kind) shall be
authorized, declared or paid on Common Units, unless equal distributions have
been or contemporaneously are authorized, declared and paid on the LTIP Units.

 

(b)         Priority. Subject to the provisions of this Section 4.04, the
special provisions of Section 4.05 hereof and any Vesting Agreement, the LTIP
Units shall rank pari passu with the Common Units as to the payment of regular
and special periodic or other distributions and distribution of assets upon
liquidation, dissolution or winding up. As to the payment of distributions and
as to distribution of assets upon liquidation, dissolution or winding up, any
class or series of Partnership Units which by its terms specifies that it shall
rank junior to, on a parity with, or senior to the Common Units shall also rank
junior to, or pari passu with, or senior to, as the case may be, the LTIP Units.
Subject to the terms of any Vesting Agreement, an LTIP Unitholder shall be
entitled to transfer his or her LTIP Units to the same extent, and subject to
the same restrictions as holders of Common Units are entitled to transfer their
Common Units pursuant to Article IX.

 

(c)          Special Provisions. LTIP Units shall be subject to the following
special provisions:

 

(i)             Vesting Agreements. LTIP Units may, in the sole discretion of
the General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the General Partner from time to
time in its sole discretion, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Equity Incentive Plan, if applicable.
LTIP Units that have vested under the terms of a Vesting Agreement are referred
to as “Vested LTIP Units”; all other LTIP Units shall be treated as “Unvested
LTIP Units.”

 

(ii)          Forfeiture. Unless otherwise specified in the Vesting Agreement,
upon the occurrence of any event specified in a Vesting Agreement resulting in
either the right of the Partnership or the General Partner to repurchase LTIP
Units at a specified purchase price or some other forfeiture of any LTIP Units,
then if the Partnership or the General Partner exercises such right to
repurchase or forfeiture occurs in accordance with the applicable Vesting
Agreement, the relevant LTIP Units shall immediately, and without any further
action, be treated as cancelled and no longer outstanding for any purpose.
Unless otherwise specified in the Vesting Agreement, no consideration or other
payment shall be due with respect to any LTIP Units that have been forfeited,
other than any distributions declared with respect to a Partnership Record Date
prior to the effective date of the forfeiture. In connection with any repurchase
or forfeiture of LTIP Units, the balance of the portion of the Capital Account
of the LTIP Unitholder that is attributable to all of such LTIP Unitholder’s
LTIP Units shall be reduced by the amount, if any, by which it exceeds the
target balance contemplated by Section 5.01(e) hereof, calculated with respect
to the LTIP Unitholder’s remaining LTIP Units, if any.

 

(iii)       Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 5.01(e) hereof.

 

(iv)      Redemption. The Redemption Right provided to Limited Partners under
Section 8.04 hereof shall not apply with respect to LTIP Units unless and until
they are converted to Common Units as provided in clause (v) below and
Section 4.05 hereof.

 

(v)         Conversion to Common Units. Vested LTIP Units are eligible to be
converted into Common Units in accordance with Section 4.05 hereof.

 

(d)         Voting. LTIP Unitholders shall (a) have the same voting rights as
the holders of Common Units, with all Vested LTIP Units and Unvested LTIP Units
voting as a single class with the Common Units and having one vote per LTIP
Unit; and (b) have the additional voting rights that are expressly set forth
below. So long as any LTIP Units remain outstanding, the Partnership shall not,
without the affirmative vote of the holders of a majority of the LTIP Units
(Vested LTIP Units and Unvested LTIP Units) outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially
and adversely affect (as determined in good faith by the General Partner) any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and

 

12

--------------------------------------------------------------------------------


 

proportionately the rights, privileges and voting powers of the holders of
Common Units; but subject, in any event, to the following provisions:

 

(i)             With respect to any Common Unit Transaction (as defined in
Section 4.05(f) hereof), so long as the LTIP Units are treated in accordance
with Section 4.05(f) hereof, the consummation of such Common Unit Transaction
shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and

 

(ii)          Any creation or issuance of any Partnership Units or of any class
or series of Partnership Interest including without limitation additional Common
Units or LTIP Units, whether ranking senior to, junior to, or on a parity with
the LTIP Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
LTIP Units or the LTIP Unitholders as such.

 

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Units.

 

4.05 Conversion of LTIP Units.

 

(a)         Subject to the provisions of this Section 4.05, an LTIP Unitholder
shall have the right (the “Conversion Right”), at such holder’s option, at any
time to convert all or a portion of such holder’s Vested LTIP Units into Common
Units; provided, however, that a holder may not exercise the Conversion Right
for less than 1,000 Vested LTIP Units or, if such holder holds less than 1,000
Vested LTIP Units, all of the Vested LTIP Units held by such holder. LTIP
Unitholders shall not have the right to convert Unvested LTIP Units into Common
Units until they become Vested LTIP Units; provided, however, that when an LTIP
Unitholder is notified of the expected occurrence of an event that will cause
such LTIP Unitholder’s Unvested LTIP Units to become Vested LTIP Units, such
LTIP Unitholder may give the Partnership a Conversion Notice conditioned upon
and effective as of the time of vesting and such Conversion Notice, unless
subsequently revoked by the LTIP Unitholder, shall be accepted by the
Partnership subject to such condition. The General Partner shall have the right
at any time to cause a conversion of Vested LTIP Units into Common Units. In all
cases, the conversion of any LTIP Units into Common Units shall be subject to
the conditions and procedures set forth in this Section 4.05.

 

(b)         A holder of Vested LTIP Units may convert such LTIP Units into an
equal number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.04 hereof. Notwithstanding the
foregoing, in no event may a holder of Vested LTIP Units convert a number of
Vested LTIP Units that exceeds (x) the Economic Capital Account Balance of such
Limited Partner, to the extent attributable to its ownership of LTIP Units,
divided by (y) the Common Unit Economic Balance, in each case as determined as
of the effective date of conversion (the “Capital Account Limitation”).

 

In order to exercise the Conversion Right, an LTIP Unitholder shall deliver a
notice (a “Conversion Notice”) in the form attached as Exhibit D hereto to the
Partnership (with a copy to the General Partner) not less than ten nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided, however, that if the General Partner has not given to the LTIP
Unitholders notice of a proposed or upcoming Common Unit Transaction (as defined
in Section 4.05(f) hereof) at least 30 days prior to the effective date of such
Common Unit Transaction, then LTIP Unitholders shall have the right to deliver a
Conversion Notice until the earlier of (x) the tenth day after such notice from
the General Partner of a Common Unit Transaction or (y) the third Trading Day
immediately preceding the effective date of such Common Unit Transaction. A
Conversion Notice shall be provided in the manner provided in Section 12.01
hereof. Each LTIP Unitholder covenants and agrees with the Partnership that all
Vested LTIP

 

Units to be converted pursuant to this Section 4.05(b) shall be free and clear
of all liens, claims and encumbrances. Notwithstanding anything herein to the
contrary, a holder of LTIP Units may deliver a Notice of Redemption pursuant to
Section 8.04(a) hereof relating to those Common Units that will be issued to
such holder upon conversion of such LTIP Units into Common Units in advance of
the Conversion Date; provided, however, that the redemption of such Common Units
by the Partnership shall in no event take place until on or after the Conversion
Date. For clarity, it is noted that the objective of this paragraph is to put an
LTIP Unitholder in a position where, if such holder so wishes, the Common Units
into which such holder’s Vested LTIP Units will be converted can be tendered to
the Partnership for redemption simultaneously with such conversion, with the
further consequence that, if the General Partner elects to assume the
Partnership’s redemption obligation with respect to such Common Units under
Section 8.04(b) hereof by delivering to such holder the REIT Shares Amount, then
such holder can have the REIT Shares Amount issued to such holder simultaneously
with the conversion of such holder’s Vested LTIP Units into Common Units. The
General Partner and LTIP Unitholder shall reasonably cooperate with each other
to coordinate the timing of the events described in the foregoing sentence.

 

(c)          The Partnership, at any time at the election of the General
Partner, may cause any number of Vested LTIP Units held by an LTIP Unitholder to
be converted (a “Forced Conversion”) into an equal number of Common Units,
giving effect to all adjustments (if any) made pursuant to Section 4.04 hereof;
provided, however, that the Partnership may not cause Forced

 

13

--------------------------------------------------------------------------------


 

Conversion of any LTIP Units that would not at the time be eligible for
conversion at the option of such LTIP Unitholder pursuant to
Section 4.05(b) hereof. In order to exercise its right of Forced Conversion, the
Partnership shall deliver a notice (a “Forced Conversion Notice”) in the form
attached as Exhibit E hereto to the applicable LTIP Unitholder not less than ten
nor more than 60 days prior to the Conversion Date specified in such Forced
Conversion Notice. A Forced Conversion Notice shall be provided in the manner
provided in Section 12.01 hereof and shall be revocable by the General Partner
at any time prior to the Forced Conversion.

 

(d)         A conversion of Vested LTIP Units for which the holder thereof has
given a Conversion Notice or the Partnership has given a Forced Conversion
Notice shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of Common Units issuable upon such conversion. After the
conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Units and remaining LTIP Units, if any,
held by such person immediately after such conversion. The Assignee of any
Limited Partner pursuant to Article IX hereof may exercise the rights of such
Limited Partner pursuant to this Section 4.05 and such Limited Partner shall be
bound by the exercise of such rights by the Assignee.

 

(e)          For purposes of making future allocations under
Section 5.01(e) hereof and applying the Capital Account Limitation, the portion
of the Economic Capital Account Balance of the applicable LTIP Unitholder that
is treated as attributable to his or her LTIP Units shall be reduced, as of the
date of conversion, by the product of the number of LTIP Units converted and the
Common Unit Economic Balance.

 

(f)           If the Partnership or the General Partner shall be a party to any
Common Unit Transaction (including without limitation a merger, consolidation,
unit exchange, self tender offer for all or substantially all Common Units or
other business combination or reorganization, or sale of all or substantially
all of the Partnership’s assets, but excluding any Common Unit Transaction which
constitutes an Adjustment Event) in each case as a result of which Common Units
shall be exchanged for or converted into the right, or the holders of Common
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (each of the foregoing being referred to herein as a
“Common Unit Transaction”), then the General Partner shall, subject to the terms
of any applicable Equity Incentive Plan or Vesting Agreement, exercise
immediately prior to the Common Unit Transaction its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Common Unit Transaction or that would occur in connection with the Common
Unit Transaction if the assets of the Partnership were sold at the Common Unit
Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Partnership Units in the
context of the Common Unit Transaction (in which case the Conversion Date shall
be the effective date of the Common Unit Transaction).

 

(g)          In anticipation of such Forced Conversion and the consummation of
the Common Unit Transaction, the Partnership shall use commercially reasonable
efforts to cause each LTIP Unitholder to be afforded the right to receive in
connection with such Common Unit Transaction in consideration for the Common
Units into which such LTIP Unitholder’s LTIP Units will be converted the same
kind and amount of cash, securities and other property (or any combination
thereof) receivable upon the consummation of such Common Unit Transaction by a
holder of the same number of Common Units, assuming such holder of Common Units
is not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an affiliate
of a Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Common Unit Transaction, prior to such Common Unit
Transaction, the General Partner shall give prompt written notice to each LTIP
Unitholder of such election, and shall use commercially reasonable efforts to
afford the LTIP Unitholders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such holder into Common Units in connection with such
Common Unit Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by such LTIP Unitholder (or by any of such LTIP Unitholder’s
transferees) the same kind and amount of consideration that a holder of a Common
Unit would receive if such Common Unit holder failed to make such an election.

 

(h)         Subject to the rights of the Partnership and the General Partner
under any Vesting Agreement and any Equity Incentive Plan, the Partnership shall
use commercially reasonable efforts to cause the terms of any Common Unit
Transaction to be consistent with the provisions of this Section 4.05(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Common Units in connection with the Common Unit Transaction that
will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Common Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.

 

4.06 Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional

 

14

--------------------------------------------------------------------------------


 

Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of Regulation
Section 1.704-1(b)(2)(ii)(g) or (iv) the Partnership grants a Partnership
Interest (other than a de minimis Partnership Interest) as consideration for the
provision of services to or for the benefit of the Partnership to an existing
Partner acting in a Partner capacity, or to a new Partner acting in a Partner
capacity or in anticipation of being a Partner, the General Partner may revalue
the property of the Partnership to its fair market value (as determined by the
General Partner, in its sole and absolute discretion, and taking into account
Section 7701(g) of the Code) in accordance with Regulations
Section 1.704-1(b)(2)(iv)(f); provided that (i) the issuance of any LTIP Unit
shall be deemed to require a revaluation pursuant to this Section 4.06 and
(ii) the General Partner may elect not to revalue the property of the
Partnership to the extent it determines, in its sole and absolute discretion,
that revaluing the property of the Partnership is not necessary or appropriate
to reflect the relative economic interests of the Partners. When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.01
hereof if there were a taxable disposition of such property for its fair market
value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) on the date of
the revaluation.

 

4.07 Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner entitled to distributions based on such
Partner’s Percentage Interest divided by the aggregate number of Partnership
Units entitled to distributions based on the Percentage Interest of the
applicable Partners outstanding after giving effect to such increase or
decrease. If the Partners’ Percentage Interests are adjusted pursuant to this
Section 4.07, the Profits and Losses for the taxable year in which the
adjustment occurs shall be allocated between the part of the year ending on the
day when the Partnership’s property is revalued by the General Partner and the
part of the year beginning on the following day either (i) as if the taxable
year had ended on the date of the adjustment or (ii) based on the number of days
in each part. The General Partner, in its sole and absolute discretion, shall
determine which method shall be used to allocate Profits and Losses for the
taxable year in which the adjustment occurs. The allocation of Profits and
Losses for the earlier part of the year shall be based on the Percentage
Interests before adjustment, and the allocation of Profits and Losses for the
later part shall be based on the adjusted Percentage Interests.

 

4.08 No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

 

4.09 Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

 

4.10 No Third-Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement, except as provided in
Section 6.03(h), shall be solely for the benefit of, and may be enforced solely
by, the parties to this Agreement and their respective successors and assigns.
None of the rights or obligations of the Partners herein set forth to make
Capital Contributions or loans to the Partnership shall be deemed an asset of
the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners. In addition, it is the
intent of the parties hereto that no distribution to any Limited Partner shall
be deemed a return of money or other property in violation of the Act. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Limited Partner is obligated to return such
money or property, such obligation shall be the obligation of such Limited
Partner and not of the General Partner. Without limiting the generality of the
foregoing, a deficit Capital Account of a Partner shall not be deemed to be a
liability of such Partner nor an asset or property of the Partnership.

 

ARTICLE V

 

PROFITS AND LOSSES; DISTRIBUTIONS

 

5.01 Allocation of Profit and Loss.

 

(a)         General Allocations.

 

(i)             After making the allocations provided for in Sections
5.01(b) and (c) hereof and subject to the application of Section 5.01(a)(ii),
after adjusting for all Capital Contributions and distributions made during any
Partnership taxable year, Profit and Loss for such Partnership taxable year
shall be allocated among the Partners in a manner such that, after such
allocations have been made, the balance of each Partner’s Capital Account shall,
to the extent possible, be equal to an amount that would be

 

15

--------------------------------------------------------------------------------


 

distributed to such Partner if (1) the Partnership were to sell its assets for
their Book Values, (2) all Partnership liabilities were satisfied (limited with
respect to each nonrecourse liability to the book value of the assets securing
such liability), and (3) the Partnership were to distribute the proceeds of sale
in accordance with Section 5.06 and dissolve in accordance with Section 2.04,
minus the sum of such Partner’s shares of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain.

 

(ii)          Loss shall not be allocated to a Limited Partner to the extent
that such allocation would cause a deficit in such Partner’s Capital Account
(after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(a)(ii), to the extent permitted by
Regulations Section 1.704-1(b), Profit first shall be allocated to the General
Partner in an amount necessary to offset the Loss previously allocated to the
General Partner under this Section 5.01(a)(ii).

 

(b)         Minimum Gain Chargeback. Notwithstanding any provision to the
contrary, (i) any expense of the Partnership that is a “partner nonrecourse
deduction” within the meaning of Regulations Section 1.704-2(i)(2) shall be
allocated to the Partner that bears the “economic risk of loss” of such
deduction in accordance with Regulations Section 1.704-2(i)(1), (ii) if there is
a net decrease in Partnership Minimum Gain within the meaning of Regulations
Section 1.704-2(f)(1) for any Partnership taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704-2(f)(2),(3), (4) and (5),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(f) and the ordering rules contained in
Regulations Section 1.704-2(j), and (iii) if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain within the meaning of Regulations
Section 1.704-2(i)(4) for any Partnership taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704(2)(g), items of gain and
income shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(i)(4) and the ordering rules contained in Regulations
Section 1.704-2(j).

 

(c)          Qualified Income Offset. If a Partner receives in any taxable year
an adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections
1.704-2(g) and 1.704-2(i), such Partner shall be allocated specially for such
taxable year (and, if necessary, later taxable years) items of income and gain
in an amount and manner sufficient to eliminate such deficit Capital Account
balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d). After the occurrence of an allocation of income or
gain to a Partner in accordance with this Section 5.01(c), to the extent
permitted by Regulations Section 1.704-1(b), items of expense or loss shall be
allocated to such Partner in an amount necessary to offset the income or gain
previously allocated to such Partner under this Section 5.01(c).

 

(d)         Allocations Between Transferor and Transferee. If a Partner
transfers any part or all of its Partnership Interest, the distributive shares
of the various items of Profit and Loss allocable among the Partners during such
Partnership taxable year shall be allocated between the transferor and the
transferee Partner either (i) as if the Partnership’s taxable year had ended on
the date of the transfer or (ii) based on the number of days of such taxable
year that each was a Partner without regard to the results of Partnership
activities in the respective portions of such taxable year in which the
transferor and the transferee were Partners. The General Partner, in its sole
and absolute discretion, shall determine which method shall be used to allocate
the distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

 

(e)          Special Allocations Regarding LTIP Units. Notwithstanding the
provisions of Sections 5.01(a), Liquidating Gains shall first be allocated to
the LTIP Unitholders until their Economic Capital Account Balances, to the
extent attributable to their ownership of LTIP Units, are equal to (i) the
Common Unit Economic Balance, multiplied by (ii) the number of their LTIP Units.
For this purpose, “Liquidating Gains” means net capital gains realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the value of Partnership assets
under Section 704(b) of the Code. The “Economic Capital Account Balances” of the
LTIP Unit holders will be equal to their Capital Account balances to the extent
attributable to their ownership of LTIP Units. Similarly, the “Common Unit
Economic Balance” shall mean (i) the Capital Account balance of the General
Partner, plus the amount of the General Partner’s share of any Partner
Nonrecourse Debt Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to the General Partner’s ownership of Common Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.01(e),
divided by (ii) the number of the General Partner’s Common Units. Any such
allocations shall be made among the LTIP Unitholders in proportion to the
amounts required to be allocated to each under this Section 5.01(e). The parties
agree that the intent of this Section 5.01(e) is to make the Capital Account
balance associated with each LTIP Unit to be economically equivalent to the
Capital Account balance associated with the General Partner’s Common Units (on a
per-Unit basis).

 

(f)           Definition of Profit and Loss. “Profit” and “Loss” and any items
of income, gain, expense or loss referred to in this Agreement shall be
determined in accordance with federal income tax accounting principles, as
modified by Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss
shall not include items of income, gain and expense that are specially allocated
pursuant to Sections 5.01(b) or (c) hereof. All allocations of income, Profit,
gain, Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as

 

16

--------------------------------------------------------------------------------


 

otherwise required by Section 704(c) of the Code and Regulations
Section 1.704-1(b)(4). With respect to properties acquired by the Partnership,
the General Partner shall have the authority to elect the method to be used by
the Partnership for allocating items of income, gain and expense as required by
Section 704(c) of the Code with respect to such properties, and such election
shall be binding on all Partners.

 

5.02 Distribution of Cash.

 

(a)         Subject to Sections 5.02(b), (c), (d) and (e) hereof and to the
terms of any Partnership Unit Designation, the Partnership shall distribute
Available Cash at such times and in such amounts as are determined by the
General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such quarter (or other
distribution period) as follows:

 

(i)             first, to the holders of Series A Preferred Units, pro rata in
proportion to their respective Series A Preferred Units, until an amount has
been distributed in respect of each Series A Preferred Unit that is equal to
such Series A Preferred Unit’s Series A Preferred Distribution Shortfall as of
the applicable Partnership Record Date; and

 

(ii)          thereafter, to the Partners in proportion to their respective
Common Units as of the applicable Partnership Record Date.

 

(b)         In accordance with the terms of Section 4.04(a)(ii), the LTIP
Unitholders shall be entitled to receive distributions in an amount per LTIP
Unit equal to the Common Partnership Unit Distribution.

 

(c)          If a new or existing Partner acquires additional Partnership Units
in exchange for a Capital Contribution on any date other than a Partnership
Record Date (other than Partnership Units acquired by the General Partner in
connection with the issuance of additional REIT Shares or Additional
Securities), the cash distribution attributable to such additional Partnership
Units relating to the Partnership Record Date next following the issuance of
such additional Partnership Units shall be reduced in the proportion to (i) the
number of days that such additional Partnership Units are held by such Partner
bears to (ii) the number of days between such Partnership Record Date and the
immediately preceding Partnership Record Date.

 

(d)         Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to a Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner (the
“Distributable Amount”) equals or exceeds the Withheld Amount, the entire
Distributable Amount shall be treated as a distribution of cash to such Partner,
or (ii) if the Distributable Amount is less than the Withheld Amount, the excess
of the Withheld Amount over the Distributable Amount shall be treated as a
Partnership Loan from the Partnership to the Partner on the day the Partnership
pays over such amount to a taxing authority. A Partnership Loan shall be repaid
upon the demand of the Partnership or, alternatively, through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee. In the event that a Limited Partner fails to pay any amount owed to
the Partnership with respect to the Partnership Loan within 15 days after demand
for payment thereof is made by the Partnership on the Limited Partner, the
General Partner, in its sole and absolute discretion, may elect to make the
payment to the Partnership on behalf of such Defaulting Limited Partner. In such
event, on the date of payment, the General Partner shall be deemed to have
extended a General Partner Loan to the Defaulting Limited Partner in the amount
of the payment made by the General Partner and shall succeed to all rights and
remedies of the Partnership against the Defaulting Limited Partner as to that
amount. Without limitation, the General Partner shall have the right to receive
any distributions that otherwise would be made by the Partnership to the
Defaulting Limited Partner until such time as the General Partner Loan has been
paid in full, and any such distributions so received by the General Partner
shall be treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.

 

Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.02(d) shall bear interest at the lesser of (i) 300 basis points
above the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal or,
if not so published, in any similar publication, or (ii) the maximum lawful rate
of interest on such obligation, such interest to accrue from the date the
Partnership or the General Partner, as applicable, is deemed to extend the loan
until such loan is repaid in full.

 

(e)          In no event may a Partner receive a distribution of cash with
respect to a Partnership Unit if such Partner is entitled to receive a cash
dividend or other distribution of cash as the holder of record of a REIT Share
for which all or part of such Partnership Unit has been or will be redeemed.

 

5.03 REIT Distribution Requirements. The General Partner shall use commercially
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable the General Partner to pay distributions to its shareholders that will
allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and

 

17

--------------------------------------------------------------------------------


 

(ii) avoid any federal income or excise tax liability imposed by the Code, other
than to the extent the General Partner elects to retain and pay income tax on
its net capital gain.

 

5.04 No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

 

5.05 Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article V, no Partner shall have the right to receive, and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.

 

5.06 Distributions on Liquidation.

 

(a)         Upon liquidation of the Partnership after payment of, or adequate
provision for, debts and obligations of the Partnership, including any Partner
loans, any remaining assets of the Partnership shall be distributed to the
Partners as follows:

 

(i)             first, to the holders of Series A Preferred Units, pro rata in
proportion to their respective Series A Preferred Units, until an amount has
been distributed in respect of each Series A Preferred Unit that is equal to
such Series A Preferred Unit’s Series A Preferred Capital as of the date of the
liquidating distribution or the date of the liquidation, whichever occurs first;
and

 

(ii)          thereafter, the remaining assets of the Partnership shall be
shared among the holders of Common Units and the holders of any class of LTIP
Units entitled to a share of liquidation proceeds in accordance with the rights
of any such class of LTIP Units, and distributed among the holders of Common
Units pro rata in proportion to their respective Common Units and among the
holders of any such class of LTIP Units entitled to a share of liquidation
proceeds pro rata in proportion to their respective LTIP Units within such
class.

 

(b)         Any liquidating distributions pursuant to this Section 5.06 shall be
made by the end of the Partnership’s taxable year in which the liquidation
occurs (or, if later, within 90 days after the date of the liquidation). To the
extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.

 

5.07 Allocations in Accordance with Partners’ Interests. It is the intent of the
Partners that the allocations of Profit and Loss under this Agreement be
consistent with the Partners’ interests in the Partnership within the meaning of
Section 704(b) of the Code as interpreted by the Regulations promulgated
pursuant thereto. Article V and other relevant provisions of this Agreement
shall be interpreted in a manner consistent with such intent.

 

ARTICLE VI

 

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

 

6.01 Management of the Partnership.

 

(a)         Except as otherwise expressly provided in this Agreement, the
General Partner shall have full, complete and exclusive discretion to manage and
control the business of the Partnership for the purposes herein stated, and
shall make all decisions affecting the business and assets of the Partnership.
Subject to the restrictions specifically contained in this Agreement, the powers
of the General Partner shall include, without limitation, the authority to take
the following actions on behalf of the Partnership:

 

(i)                         acquire, purchase, own, operate, lease and dispose
of any real property and any other property or assets including, but not limited
to, notes and mortgages that the General Partner determines are necessary or
appropriate in the business of the Partnership;

 

(ii)                      construct buildings and make other improvements on the
properties owned or leased by the Partnership;

 

(iii)                   authorize, issue, sell, redeem or otherwise purchase any
Partnership Units or any securities of the Partnership (including secured and
unsecured debt obligations of the Partnership, debt obligations of the
Partnership convertible into any class or series of Partnership Units, or Rights
relating to any class or series of Partnership Units);

 

(iv)                  borrow or lend money for the Partnership, issue or receive
evidences of indebtedness in connection therewith, refinance, increase the
amount of, modify, amend or change the terms of, or extend the time for the
payment of, any such indebtedness, and secure indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;

 

18

--------------------------------------------------------------------------------


 

(v)                     pay, either directly or by reimbursement, all operating
costs and general administrative expenses of the Partnership to third parties or
to the General Partner or its Affiliates as set forth in this Agreement;

 

(vi)                  guarantee or become a co-maker of indebtedness of any
Subsidiary of the General Partner or the Partnership, refinance, increase the
amount of, modify, amend or change the terms of, or extend the time for the
payment of, any such guarantee or indebtedness, and secure such guarantee or
indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership’s assets;

 

(vii)               use assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with this Agreement,
including, without limitation, payment, either directly or by reimbursement, of
all operating costs and general and administrative expenses of the General
Partner, the Partnership or any Subsidiary of either, to third parties or to the
General Partner as set forth in this Agreement;

 

(viii)            lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine and to further lease property from third parties, including ground
leases;

 

(ix)                  prosecute, defend, arbitrate or compromise any and all
claims or liabilities in favor of or against the Partnership, on such terms and
in such manner as the General Partner may determine, and similarly prosecute,
settle or defend litigation with respect to the Partners, the Partnership or the
Partnership’s assets;

 

(x)                     file applications, communicate and otherwise deal with
any and all governmental agencies having jurisdiction over, or in any way
affecting, the Partnership’s assets or any other aspect of the Partnership’s
business;

 

(xi)                  make or revoke any election permitted or required of the
Partnership by any taxing authority;

 

(xii)               maintain such insurance coverage for public liability, fire
and casualty, and any and all other insurance for the protection of the
Partnership, for the conservation of Partnership assets, or for any other
purpose convenient or beneficial to the Partnership, in such amounts and such
types, as it shall determine from time to time;

 

(xiii)            determine whether or not to apply any insurance proceeds for
any property to the restoration of such property or to distribute the same;

 

(xiv)           establish one or more divisions of the Partnership, hire and
dismiss employees of the Partnership or any division of the Partnership, and
retain legal counsel, accountants, consultants, real estate brokers and such
other persons as the General Partner may deem necessary or appropriate in
connection with the Partnership business and pay therefor such reasonable
remuneration as the General Partner may deem reasonable and proper;

 

(xv)              retain other services of any kind or nature in connection with
the Partnership’s business, and pay therefor such remuneration as the General
Partner may deem reasonable and proper;

 

(xvi)           negotiate and conclude agreements on behalf of the Partnership
with respect to any of the rights, powers and authority conferred upon the
General Partner;

 

(xvii)        maintain accurate accounting records and file all federal, state
and local income tax returns on behalf of the Partnership;

 

(xviii)     distribute Partnership cash or other Partnership assets in
accordance with this Agreement;

 

(xix)           form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);

 

(xx)              establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;

 

(xxi)           merge, consolidate or combine the Partnership with or into
another Person;

 

(xxii)        enter into and perform obligations under underwriting or other
agreements in connection with issuances of securities by the Partnership or the
General Partner or any affiliate thereof;

 

19

--------------------------------------------------------------------------------


 

(xxiii)     do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation under Section 7704 of the Code or an “investment
company” or a subsidiary of an investment company under the Investment Company
Act of 1940; and

 

(xxiv)    take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates or
revokes its REIT status) and to possess and enjoy all of the rights and powers
of a general partner as provided by the Act.

 

(b)         Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

 

6.02 Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

 

6.03 Indemnification and Exculpation of Indemnitees.

 

(a)         The Partnership shall indemnify an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including reasonable legal fees and expenses), judgments, fines, settlements,
and other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established that: (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and either
was committed in bad faith or was the result of active and deliberate
dishonesty; (ii) the Indemnitee actually received an improper personal benefit
in money, property or services; or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.03(a). The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 6.03(a). Any indemnification pursuant to this Section 6.03 shall be
made only out of the assets of the Partnership.

 

(b)         The Partnership shall reimburse an Indemnitee for reasonable
expenses incurred by an Indemnitee who is a party to a proceeding in advance of
the final disposition of the proceeding upon receipt by the Partnership of (i) a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

(c)          The indemnification provided by this Section 6.03 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity.

 

(d)         The Partnership may purchase and maintain insurance, as an expense
of the Partnership, on behalf of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

(e)          For purposes of this Section 6.03, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by the Indemnitee of its duties to the Partnership
also imposes duties on, or otherwise involves services by, the Indemnitee to the
plan or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.03; and actions
taken or omitted by the Indemnitee with respect to an employee benefit plan in
the performance of its duties for a purpose reasonably believed by the
Indemnitee to be in the interest of the participants and beneficiaries of the
plan shall be deemed to be for a purpose that is not opposed to the best
interests of the Partnership.

 

(f)           In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

 

20

--------------------------------------------------------------------------------


 

(g)          An Indemnitee shall not be denied indemnification in whole or in
part under this Section 6.03 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

(h)         The provisions of this Section 6.03 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

 

(i)             Any amendment, modification or repeal of this Section 6.03 or
any provision hereof shall be prospective only and shall not in any way affect
the indemnification of an Indemnitee by the Partnership under this Section 6.03
as in effect immediately prior to such amendment, modification or repeal with
respect to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when claims relating to such matters may
arise or be asserted.

 

6.04 Liability of the General Partner.

 

(a)         Notwithstanding anything to the contrary set forth in this
Agreement, neither the General Partner, nor any of its trustees, officers,
agents or employees shall be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or mistakes of fact or law or of any act or omission if any such
party acted in good faith. The General Partner shall not be in breach of any
duty that the General Partner may owe to the Limited Partners or the Partnership
or any other Persons under this Agreement or of any duty stated or implied by
law or equity provided the General Partner, acting in good faith, abides by the
terms of this Agreement.

 

(b)         The Limited Partners expressly acknowledge that the General Partner
is acting on behalf of the Partnership, the Limited Partners and the General
Partner’s shareholders collectively, that the General Partner is under no
obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or the
tax consequences of some, but not all, of the Limited Partners) in deciding
whether to cause the Partnership to take (or decline to take) any actions. In
the event of a conflict between the interests of the shareholders of the General
Partner on the one hand and the Limited Partners on the other, the General
Partner shall endeavor in good faith to resolve the conflict in a manner not
adverse to either the shareholders of the General Partner or the Limited
Partners; provided, however, that for so long as the General Partner owns a
controlling interest in the Partnership, any such conflict that the General
Partner, in its sole and absolute discretion, determines cannot be resolved in a
manner not adverse to either the shareholders of the General Partner or the
Limited Partners shall be resolved in favor of the shareholders of the General
Partner. The General Partner shall not be liable for monetary damages for losses
sustained, liabilities incurred or benefits not derived by the Limited Partners
in connection with such decisions.

 

(c)          Subject to its obligations and duties as General Partner set forth
in Section 6.01 hereof, the General Partner may exercise any of the powers
granted to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

 

(d)         Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981 or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

 

(e)          Any amendment, modification or repeal of this Section 6.04 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s or any of its officers’, trustees’, agents’
or employees’ liability to the Partnership and the Limited Partners under this
Section 6.04 as in effect immediately prior to such amendment, modification or
repeal with respect to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when claims relating to such
matters may arise or be asserted.

 

6.05 Partnership Obligations.

 

(a)         Except as provided in this Section 6.05 and elsewhere in this
Agreement (including the provisions of Articles V and VI hereof regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not be compensated for its services as general partner of
the Partnership.

 

(b)         All Administrative Expenses shall be obligations of the Partnership,
and the General Partner shall be entitled to reimbursement by the Partnership
for any expenditure (including Administrative Expenses) incurred by it on behalf
of the Partnership that shall be made other than out of the funds of the
Partnership. All reimbursements hereunder shall be characterized for federal
income tax purposes as expenses of the Partnership incurred on its behalf, and
not as expenses of the General Partner.

 

6.06 Outside Activities. Subject to Section 6.08 hereof, the Declaration of
Trust and any agreements entered into by the General Partner or its Affiliates
with the Partnership or a Subsidiary, any officer, trustee, employee, agent,
trustee, Affiliate or

 

21

--------------------------------------------------------------------------------


 

shareholder of the General Partner, the General Partner shall be entitled to and
may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. Neither the
Partnership nor any of the Limited Partners shall have any rights by virtue of
this Agreement in any such business ventures, interest or activities. None of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any such
business ventures, interests or activities, and the General Partner shall have
no obligation pursuant to this Agreement to offer any interest in any such
business ventures, interests and activities to the Partnership or any Limited
Partner, even if such opportunity is of a character that, if presented to the
Partnership or any Limited Partner, could be taken by such Person.

 

6.07 Employment or Retention of Affiliates.

 

(a)         Any Affiliate of the General Partner may be employed or retained by
the Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price or
other payment therefor that the General Partner determines to be fair and
reasonable.

 

(b)         The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.

 

(c)          The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement and applicable law.

 

6.08 General Partner Activities. The General Partner agrees that, generally, all
business activities of the General Partner, including activities pertaining to
the acquisition, development, ownership of or investment in real property or
other property, shall be conducted through the Partnership or one or more
Subsidiaries of the Partnership; provided, however, that the General Partner may
make direct acquisitions or undertake business activities if such acquisitions
or activities are made in connection with the issuance of Additional Securities
by the General Partner or the business activity has been approved by a majority
of the Independent Trustees. If, at any time, the General Partner acquires
material assets (other than Partnership Units or other assets on behalf of the
Partnership) without transferring such assets to the Partnership, the definition
of “REIT Shares Amount” may be adjusted, as reasonably determined by the General
Partner, to reflect only the fair market value of a REIT Share attributable to
the General Partner’s Partnership Units and other assets held on behalf of the
Partnership.

 

6.09 Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its
commercially reasonable efforts to cause beneficial and record title to such
assets to be vested in the Partnership as soon as reasonably practicable. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

ARTICLE VII

 

CHANGES IN GENERAL PARTNER

 

7.01 Transfer of the General Partner’s Partnership Interest.

 

(a)         The General Partner shall not transfer all or any portion of its
General Partnership Interests, and the General Partner shall not withdraw as
General Partner, except as provided in or in connection with a transaction
contemplated by Sections 7.01(c), (d) or (e) hereof.

 

(b)         The General Partner agrees that its General Partnership Interest
will at all times be in the aggregate at least 0.1%.

 

(c)          Except as otherwise provided in Section 7.01(d) or (e) hereof, the
General Partner shall not engage in any merger, consolidation or other
combination with or into another Person or sale of all or substantially all of
its assets (other than in connection with a change in the General Partner’s
state of incorporation or organizational form), in each case which results in a
Change of Control of the General Partner (a “Transaction”), unless at least one
of the following conditions is met:

 

(i)             the consent of a Majority in Interest (excluding, for purposes
of determining a Majority in Interest, Partnership Interests held by the General
Partner or any Subsidiary of the General Partner) is obtained;

 

22

--------------------------------------------------------------------------------


 

(ii)          as a result of such Transaction, all Limited Partners (other than
the General Partner and any Subsidiary of the General Partner, and, in the case
of LTIP Unitholders, subject to the terms of any applicable Equity Incentive
Plan or Vesting Agreement) will receive, or have the right to receive, for each
Partnership Unit an amount of cash, securities or other property equal or
substantially equivalent in value, as determined by the General Partner in good
faith, to the product of the Conversion Factor and the greatest amount of cash,
securities or other property paid in the Transaction to a holder of one REIT
Share in consideration of one REIT Share and, additionally in the case of
holders of Series A Preferred Units, an amount equal to the Series A Preferred
Capital (treating the cash, securities or other property received pursuant to
this clause as satisfaction of the Series A Preferred Return) for their Series A
Preferred Units as of the date of such Transaction, provided that if, in
connection with such Transaction, a purchase, tender or exchange offer (“Offer”)
shall have been made to and accepted by the holders of more than 50% of the
outstanding REIT Shares, each holder of Partnership Units (other than the
General Partner and any Subsidiary of the General Partner) shall be given the
option to exchange its Partnership Units for an amount of cash, securities or
other property equal or substantially equivalent in value, as determined by the
General Partner in good faith, to the greatest amount of cash, securities or
other property that such Limited Partner would have received had it
(A) exercised its Redemption Right pursuant to Section 8.04 hereof and (B) sold,
tendered or exchanged pursuant to the Offer the REIT Shares Amount that would be
receivable upon exercise of the Redemption Right immediately prior to the
expiration of the Offer; or

 

(iii)       the General Partner is the surviving entity in the Transaction and
either (A) the holders of REIT Shares do not receive cash, securities or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary of the General Partner, and, in the case of LTIP
Unitholders, subject to the terms of any applicable Equity Incentive Plan or
Vesting Agreement) receive for each Partnership Unit an amount of cash,
securities or other property equal or substantially equivalent in value, as
determined by the General Partner in good faith, to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
(expressed as an amount per REIT Share) received in the Transaction by any
holder of REIT Shares in respect of such holder’s REIT Shares and, additionally
in the case of holders of Series A Preferred Units, an amount equal to the
Series A Preferred Capital (treating the cash, securities or other property
received pursuant to clause (B) of this subsection (iii) as satisfaction of the
Series A Preferred Return) for their Series A Preferred Units as of the date of
such Transaction.

 

(d)         Notwithstanding Section 7.01(c) hereof, the General Partner may
merge with or into or consolidate with another entity if immediately after such
merger or consolidation (i) substantially all of the assets of the successor or
surviving entity (the “Survivor”), other than Partnership Units held by the
General Partner, are contributed, directly or indirectly, to the Partnership as
a Capital Contribution in exchange for Partnership Units, or for economically
equivalent partnership interests issued by a Subsidiary Partnership established
at the direction of the Board of Trustees, with a fair market value equal to the
value of the assets so contributed as determined by the Survivor in good faith
and (ii) the Survivor expressly agrees to assume all obligations of the General
Partner hereunder. Upon such contribution and assumption, the Survivor shall
have the right and duty to amend this Agreement as set forth in this
Section 7.01(d). The Survivor shall in good faith arrive at a new method for the
calculation of the Cash Amount, the REIT Shares Amount and Conversion Factor for
a Partnership Unit after any such merger or consolidation so as to approximate
the existing method for such calculation as closely as reasonably possible. Such
calculation shall take into account, among other things, the kind and amount of
securities, cash and other property that was receivable upon such merger or
consolidation by a holder of REIT Shares or options, warrants or other rights
relating thereto, and which a holder of Partnership Units could have acquired
had such Partnership Units been redeemed in exchange for the REIT Shares Amount
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The Survivor also shall in good faith
modify the definition of REIT Shares and make such amendments to Section 8.04
hereof so as to approximate the existing rights and obligations set forth in
Section 8.04 hereof as closely as reasonably possible. The above provisions of
this Section 7.01(d) shall similarly apply to successive mergers or
consolidations permitted hereunder.

 

In respect of any transaction described in the preceding paragraph, the General
Partner shall use its commercially reasonable efforts to seek to structure such
transaction to avoid causing the Limited Partners (other than the General
Partner or any Subsidiary) to recognize a gain for federal income tax purposes
by virtue of the occurrence of or their participation in such transaction,
provided such efforts are consistent with and subject in all respects to the
exercise of the Board of Trustees’ fiduciary duties to the shareholders of the
General Partner under applicable law and the preservation of the REIT status of
the Partnership.

 

(e)          Notwithstanding anything in this Article VII,

 

(i)             the General Partner may transfer all or any portion of its
General Partnership Interest to (A) any wholly owned Subsidiary of the General
Partner or (B) the owner of all of the ownership interests of the General
Partner, and following a transfer of all of its General Partnership Interest,
may withdraw as General Partner; and

 

(ii)          the General Partner may engage in a transaction required by law or
by the rules of any national securities exchange or over-the-counter interdealer
quotation system on which the REIT Shares are listed or traded.

 

23

--------------------------------------------------------------------------------


 

7.02 Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:

 

(a)         the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner, and a certificate evidencing
the admission of such Person as a General Partner shall have been filed for
recordation and all other actions required by Section 2.05 hereof in connection
with such admission shall have been performed;

 

(b)         if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and

 

(c)          counsel for the Partnership shall have rendered an opinion (relying
on such opinions from other counsel as may be necessary) that the admission of
the Person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause (i) the Partnership to be classified other than as a partnership for
federal income tax purposes, or (ii) the loss of any Limited Partner’s limited
liability.

 

7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner.

 

(a)         Upon the occurrence of an Event of Bankruptcy as to the General
Partner (and its removal pursuant to Section 7.04(a) hereof) or the death,
withdrawal, removal or dissolution of the General Partner (except that, if the
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of the General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.03(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.02 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

 

(b)         Following the occurrence of an Event of Bankruptcy as to the General
Partner (and its removal pursuant to Section 7.04(a) hereof) or the death,
withdrawal, removal or dissolution of the General Partner (except that, if the
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.04 hereof by selecting, subject to Section 7.02 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a Majority in Interest. If the Limited Partners elect to continue the
business of the Partnership and admit a substitute General Partner, the
relationship with the Partners and of any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.

 

7.04 Removal of General Partner.

 

(a)         Upon the occurrence of an Event of Bankruptcy as to, or the
dissolution of, the General Partner, the General Partner shall be deemed to be
removed automatically; provided, however, that if the General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of, a partner in such partnership shall be
deemed not to be a dissolution of the General Partner if the business of the
General Partner is continued by the remaining partner or partners. The Limited
Partners may not remove the General Partner, with or without cause.

 

(b)         If the General Partner has been removed pursuant to this
Section 7.04 and the Partnership is continued pursuant to Section 7.03 hereof,
the General Partner shall promptly transfer and assign its General Partnership
Interest in the Partnership to the substitute General Partner approved by a
Majority in Interest in accordance with Section 7.03(b) hereof and otherwise be
admitted to the Partnership in accordance with Section 7.02 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner. Such fair market value shall be
determined by an appraiser mutually agreed upon by the General Partner and a
Majority in Interest (excluding the General Partner and any Subsidiary of the
General Partner) within ten days following the removal of the General Partner.
In the event that the parties are unable to agree upon an appraiser, the removed
General Partner and a Majority in Interest (excluding, for purposes of
determining a Majority in Interest, Partnership Interests held by the General
Partner and any Subsidiary of the General Partner) each shall select an
appraiser. Each such appraiser shall complete an appraisal of the fair market
value of the removed General Partner’s General Partnership Interest within 30
days of the General Partner’s removal, and the fair market value of the removed
General Partner’s General Partnership Interest shall be the average of the two
appraisals; provided, however, that if the higher appraisal exceeds the lower
appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General

 

24

--------------------------------------------------------------------------------


 

Partnership Interest no later than 60 days after the removal of the General
Partner. In such case, the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals closest
in dollar value.

 

(c)          The General Partnership Interest of a removed General Partner,
during the time after default until transfer under Section 7.04(b) hereof, shall
be converted to that of a special Limited Partner; provided, however, such
removed General Partner shall not have any rights to participate in the
management and affairs of the Partnership, and shall not be entitled to any
portion of the income, expense, profit, gain or loss allocations or cash
distributions allocable or payable, as the case may be, to the Limited Partners.
Instead, such removed General Partner shall receive and be entitled only to
retain distributions or allocations of such items that it would have been
entitled to receive in its capacity as General Partner, until the transfer is
effective pursuant to Section 7.04(b) hereof.

 

(d)         All Partners shall have given and hereby do give such consents,
shall take such actions and shall execute such documents as shall be legally
necessary and sufficient to effect all the foregoing provisions of this
Section 7.04.

 

ARTICLE VIII

 

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

 

8.01 Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner. The Limited Partners covenant and agree not to hold themselves out in a
manner that could reasonably be considered in contravention of the terms hereof
by any third party.

 

8.02 Power of Attorney. Each Limited Partner by entry into this Agreement
through execution, execution by power of attorney or other consent, hereby
irrevocably appoints the General Partner its true and lawful attorney-in-fact,
who may act for each Limited Partner and in its name, place and stead, and for
its use and benefit, to sign, acknowledge, swear to, deliver, file or record, at
the appropriate public offices, any and all documents, certificates and
instruments (including, without limitation, this Agreement and all amendments or
restatements thereof) as may be deemed necessary or desirable by the General
Partner to carry out fully the provisions of this Agreement and the Act in
accordance with their terms, which power of attorney is coupled with an interest
and shall survive the death, dissolution or legal incapacity of the Limited
Partner, or the transfer by the Limited Partner of any part or all of its
Partnership Interest.

 

8.03 Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

 

8.04 Redemption Right.

 

(a)         Subject to Sections 8.04(b), (c), (d), (e) and (f) hereof and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Common Units (including any LTIP Units that are
converted into Common Units) or Series A Preferred Units held by them, each
Limited Partner (other than the General Partner or any Subsidiary of the General
Partner) shall have the right (the “Redemption Right”) to require the
Partnership to redeem on a Specified Redemption Date all or a portion of the
Common Units or Series A Preferred Units held by such Limited Partner at a
redemption price equal to and in the form of the Redemption Amount to be paid by
the Partnership, provided that (i) Common Units outstanding as of the Original
Date shall have been outstanding for at least one year (or such lesser time as
determined by the General Partner in its sole and absolute discretion) and
(ii) Common Units or Series A Preferred Units issued after the Original Date
shall be subject to any restriction agreed to in writing between the Redeeming
Limited Partner and the General Partner. The Redemption Right shall be exercised
pursuant to a Notice of Exercise of Redemption Right in the form attached hereto
as Exhibit B delivered to the Partnership (with a copy to the General Partner)
by the Limited Partner who is exercising the Redemption Right (the “Redeeming
Limited Partner”) and such notice shall be irrevocable unless otherwise agreed
upon by the General Partner. In such event, the Partnership shall deliver the
Cash Amount to the Redeeming Limited Partner. Notwithstanding the foregoing, the
Partnership shall not be obligated to satisfy such Redemption Right if the
General Partner elects to purchase the Partnership Units subject to the Notice
of Redemption pursuant to Section 8.04(b) hereof. No Limited Partner may deliver
more than two Notices of Redemption during each calendar year unless otherwise
agreed by the General Partner. A Limited Partner may not exercise the Redemption
Right for less than one thousand (1,000) Partnership Units or, if such Limited
Partner holds less than one thousand (1,000) Partnership Units, all of the
Partnership Units held by such Limited Partner. The Redeeming Limited Partner
shall have no right, with respect to any Partnership Units so redeemed, to
receive any distribution paid with respect to Partnership Units if the record
date for such distribution is on or after the Specified Redemption Date.

 

(b)         Notwithstanding the provisions of Section 8.04(a) hereof, if a
Limited Partner exercises the Redemption Right by delivering to the Partnership
a Notice of Redemption, then the Partnership may, in its sole and absolute
discretion, elect to cause

 

25

--------------------------------------------------------------------------------


 

the General Partner to purchase directly and acquire some or all of, and in such
event the General Partner agrees to purchase and acquire, such Common Units or
Series A Preferred Units by paying to the Redeeming Limited Partner either the
Cash Amount or the REIT Shares Amount, as elected by the General Partner (in its
sole and absolute discretion) on the Specified Redemption Date, whereupon the
General Partner shall acquire the Common Units offered for redemption by the
Redeeming Limited Partner and shall be treated for all purposes of this
Agreement as the owner of such Common Units or Series A Preferred Units (as
applicable).

 

In the event the General Partner purchases Common Units or Series A Preferred
Units with respect to the exercise of a Redemption Right, the Partnership shall
have no obligation to pay any amount to the Redeeming Limited Partner with
respect to such Redeeming Limited Partner’s exercise of such Redemption Right,
and each of the Redeeming Limited Partner, the Partnership and the General
Partner shall treat the transaction between the General Partner and the
Redeeming Limited Partner for federal income tax purposes as a sale of the
Redeeming Limited Partner’s Common Units or Series A Preferred Units to the
General Partner. Each Redeeming Limited Partner agrees to execute such documents
as the General Partner may reasonably require in connection with the issuance of
REIT Shares upon exercise of the Redemption Right.

 

Each Redeeming Limited Partner covenants and agrees that all Common Units and
Series A Preferred Units subject to a Notice of Redemption will be delivered to
the Partnership or the General Partner free and clear of all liens, claims and
encumbrances whatsoever and should any such liens, claims or encumbrances exist
or arise with respect to such Common Units or Series A Preferred Units, neither
the Partnership nor the General Partner shall be under any obligation to redeem
or acquire such Common Units or Series A Preferred Units.

 

(c)          Notwithstanding the provisions of Sections 8.04(a) and
8.04(b) hereof, a Limited Partner shall not be entitled to exercise the
Redemption Right if the delivery of REIT Shares to such Limited Partner on the
Specified Redemption Date by the General Partner pursuant to
Section 8.04(b) hereof (regardless of whether or not the General Partner would
in fact purchase the Common Units pursuant to Section 8.04(b) hereof) would
(i) result in such Limited Partner or any other Person (as defined in the
Declaration of Trust) owning, directly or indirectly, REIT Shares in excess of
the Share Ownership Limit or any Excepted Holder Limit (each as defined in the
Declaration of Trust) and calculated in accordance therewith, except as provided
in the Declaration of Trust, (ii) result in REIT Shares being owned by fewer
than 100 persons (determined without reference to any rules of attribution),
(iii) result in the General Partner being “closely held” within the meaning of
Section 856(h) of the Code, (iv) cause the General Partner to own, actually or
constructively, 10% or more of the ownership interests in a tenant (other than a
TRS) of the General Partner’s, the Partnership’s or a Subsidiary Partnership’s
real property, within the meaning of Section 856(d)(2)(B) of the Code,
(v) otherwise cause the General Partner to fail to qualify as a REIT under the
Code, or (vi) cause the acquisition of REIT Shares by such Limited Partner to be
“integrated” with any other distribution of REIT Shares or Common Units for
purposes of complying with the registration provisions of the Securities Act.
The General Partner, in its sole and absolute discretion, may waive the
restriction on redemption set forth in this Section 8.04(c).

 

(d)         Any Cash Amount to be paid to a Redeeming Limited Partner pursuant
to this Section 8.04 shall be paid on the Specified Redemption Date; provided,
however, that the General Partner may elect to cause the Specified Redemption
Date to be delayed for up to an additional 90 days to the extent required for
the General Partner to cause additional REIT Shares to be issued to provide
financing to be used to make such payment of the Cash Amount and may also delay
such Specified Redemption Date to the extent necessary to effect compliance with
applicable requirements of the law. Any REIT Shares Amount to be paid to a
Redeeming Limited Partner pursuant to this Section 8.04 shall be paid on the
Specified Redemption Date; provided, however, that the General Partner may elect
to cause the Specified Redemption Date to be delayed to the extent necessary to
effect compliance with applicable requirements of the law. Notwithstanding the
foregoing, the General Partner agrees to use its commercially reasonable efforts
to cause the closing of the acquisition of redeemed Common Units and Series A
Preferred Units hereunder to occur as quickly as reasonably possible.

 

(e)          Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state, local or foreign law
that apply upon a Redeeming Limited Partner’s exercise of the Redemption Right.
If a Redeeming Limited Partner believes that it is exempt from such withholding
upon the exercise of the Redemption Right, such Partner must furnish the General
Partner with a FIRPTA Certificate in the form attached hereto as Exhibit C and
any similar forms or certificates required to avoid or reduce the withholding
under federal, state, local or foreign law or such other form as the General
Partner may reasonably request. If the Partnership or the General Partner is
required to withhold and pay over to any taxing authority any amount upon a
Redeeming Limited Partner’s exercise of the Redemption Right and if the
Redemption Amount equals or exceeds the Withheld Amount, the Withheld Amount
shall be treated as an amount received by such Partner in redemption of its
Common Units. If, however, the Redemption Amount is less than the Withheld
Amount, the Redeeming Limited Partner shall not receive any portion of the
Redemption Amount, the Redemption Amount shall be treated as an amount received
by such Partner in redemption of its Common Units, and the Partner shall
contribute the excess of the Withheld Amount over the Redemption Amount to the
Partnership before the Partnership is required to pay over such excess to a
taxing authority.

 

26

--------------------------------------------------------------------------------


 

(f)           Notwithstanding any other provision of this Agreement, the General
Partner may place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights as and if deemed necessary or
reasonable to ensure that the Partnership does not constitute a “publicly traded
partnership” under Section 7704 of the Code. If and when the General Partner
determines that imposing such restrictions is necessary, the General Partner
shall give prompt written notice thereof (a “Restriction Notice”) to each of the
Limited Partners, which notice shall be accompanied by a copy of an opinion of
counsel to the Partnership that states that, in the opinion of such counsel,
restrictions are necessary or reasonable in order to avoid the Partnership being
treated as a “publicly traded partnership” under Section 7704 of the Code.

 

8.05 Registration. Subject to the terms of any agreement between the General
Partner and a Limited Partner with respect to Partnership Units held by such
Limited Partner:

 

(a)         Shelf Registration of the REIT Shares. Following the date on which
the General Partner becomes eligible to use a registration statement on Form S-3
for the registration of securities under the Securities Act (the “S-3 Eligible
Date”), the General Partner shall file with the Commission a shelf registration
statement under Rule 415 of the Securities Act (the “Registration Statement”),
or any similar rule that may be adopted by the Commission, covering (i) the
issuance of REIT Shares issuable upon redemption of the Common Units held by the
Limited Partners as of the date of the First A&R Agreement (“Redemption Shares”)
and/or (ii) the resale by the holder of the Redemption Shares. In connection
therewith, the General Partner will:

 

(1)         use commercially reasonable efforts to have such Registration
Statement declared effective;

 

(2)         register or qualify the Redemption Shares covered by the
Registration Statement under the securities or blue sky laws of such
jurisdictions within the United States as required by law, and do such other
reasonable acts and things as may be required of it to enable such holders to
consummate the sale or other disposition in such jurisdictions of the Redemption
Shares; provided, however, that the General Partner shall not be required to
(i) qualify as a foreign corporation or consent to a general or unlimited
service or process in any jurisdictions in which it would not otherwise be
required to be qualified or so consent or (ii) qualify as a dealer in
securities; and

 

(3)         otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission in connection with the
Registration Statement.

 

The General Partner further agrees to supplement or make amendments to the
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form utilized by the General Partner or by the
Securities Act or rules and regulations thereunder for the Registration
Statement. Each Limited Partner agrees to furnish to the General Partner, upon
request, such information with respect to the Limited Partner as may be required
to complete and file the Registration Statement and to have the Registration
Statement declared effective by the SEC.

 

In connection with and as a condition to the General Partner’s obligations with
respect to the filing of the Registration Statement pursuant to this
Section 8.05, each Limited Partner agrees with the General Partner that:

 

(i)             it will provide in a timely manner to the General Partner such
information with respect to the Limited Partner as reasonably required to
complete the Registration Statement or as otherwise required to comply with
applicable securities laws and regulations;

 

(ii)          it will not offer or sell its Redemption Shares until (A) such
Redemption Shares have been included in the Registration Statement and (B) it
has received notice that the Registration Statement covering such Redemption
Shares, or any post-effective amendment thereto, has been declared effective by
the Commission, such notice to have been satisfied by the posting by the
Commission on www.sec.gov of a notice of effectiveness;

 

(iii)       if the General Partner determines in its good faith judgment, after
consultation with counsel, that the use of the Registration Statement, including
any pre- or post-effective amendment thereto, or the use of any prospectus
contained in such Registration Statement would require the disclosure of
important information that the General Partner has a bona fide business purpose
for preserving as confidential or the disclosure of which, in the judgment of
the General Partner, would impede the General Partner’s ability to consummate a
significant transaction, upon written notice of such determination by the
General Partner (which notice shall be deemed sufficient if given through the
issuance of a press release or filing with the Commission and, if such notice is
not publicly distributed, the Limited Partner agrees to keep the subject
information confidential and acknowledges that such information may constitute
material non-public information subject to the applicable restrictions under
securities laws), the rights of each Limited Partner to offer, sell or
distribute its Redemption Shares pursuant to such Registration Statement or
prospectus or to require the General Partner to take action with respect to the
registration or sale of any Redemption Shares pursuant to a Registration
Statement (including any action contemplated by this Section 8.05) will be
suspended until the date upon which the General Partner notifies such Limited
Partner in writing (which notice shall be deemed sufficient if given through the
issuance of a press release or filing with the Commission and, if such notice is
not publicly distributed, the Limited Partner agrees to keep the subject
information confidential and acknowledges that such information may constitute
material non-

 

27

--------------------------------------------------------------------------------


 

public information subject to the applicable restrictions under securities laws)
that suspension of such rights for the grounds set forth in this paragraph is no
longer necessary; provided, however, that the General Partner may not suspend
such rights for an aggregate period of more than 180 days in any 12-month
period; and

 

(iv)      in the case of the registration of any underwritten equity offering
proposed by the General Partner (other than any registration by the General
Partner on Form S-8, or a successor or substantially similar form, of an
employee share option, share purchase or compensation plan or of securities
issued or issuable pursuant to any such plan), each Limited Partner will agree,
if requested in writing by the managing underwriter or underwriters
administering such offering, not to effect any offer, sale or distribution of
any REIT Shares or Redemption Shares (or any option or right to acquire REIT
Shares or Redemption Shares) during the period commencing on the tenth day prior
to the expected effective date (which date shall be stated in such notice) of
the registration statement covering such underwritten primary equity offering
or, if such offering shall be a “take-down” from an effective shelf registration
statement, the tenth day prior to the expected commencement date (which date
shall be stated in such notice) of such offering, and ending on the date
specified by such managing underwriter in such written request to the Limited
Partners; provided, however, that no Limited Partner shall be required to agree
not to effect any offer, sale or distribution of its Redemption Shares for a
period of time that is longer than the greater of 90 days or the period of time
for which any senior executive of the General Partner is required so to agree in
connection with such offering. Nothing in this paragraph shall be read to limit
the ability of any Limited Partner to redeem its Common Units in accordance with
the terms of this Agreement.

 

(b)         Listing on Securities Exchange. If the General Partner lists or
maintains the listing of REIT Shares on any securities exchange or national
market system, it shall, at its expense and as necessary to permit the
registration and sale of the Redemption Shares hereunder, list thereon, maintain
and, when necessary, increase such listing to include such Redemption Shares.

 

(c)          Registration Not Required. Notwithstanding the foregoing, the
General Partner shall not be required to file or maintain the effectiveness of a
registration statement relating to Redemption Shares after the first date upon
which, in the opinion of counsel to the General Partner, all of the Redemption
Shares covered thereby could be sold by the holders thereof either (i) pursuant
to Rule 144 under the Securities Act, or any successor rule thereto (“Rule 144”)
without limitation as to amount or manner of sale or (ii) pursuant to Rule 144
in one transaction in accordance with the volume limitations contained in
Rule 144(e) under the Securities Act.

 

(d)         Allocation of Expenses. The Partnership shall pay all expenses in
connection with the Registration Statement, including without limitation (i) all
expenses incident to filing with the Financial Industry Regulatory
Authority, Inc., (ii) registration fees, (iii) printing expenses,
(iv) accounting and legal fees and expenses, except to the extent holders of
Redemption Shares elect to engage accountants or attorneys in addition to the
accountants and attorneys engaged by the General Partner or the Partnership,
which fees and expenses for such accountants or attorneys shall be for the
account of the holders of the Redemption Shares, (v) accounting expenses
incident to or required by any such registration or qualification and
(vi) expenses of complying with the securities or blue sky laws of any
jurisdictions in connection with such registration or qualification; provided,
however, neither the Partnership nor the General Partner shall be liable for, or
pay (A) any discounts or commissions to any underwriter or broker attributable
to the sale of Redemption Shares, or (B) any fees or expenses incurred by
holders of Redemption Shares in connection with such registration that,
according to the written instructions of any regulatory authority, the
Partnership or the General Partner is not permitted to pay.

 

(e)          Indemnification.

 

(i)             In connection with the Registration Statement, the General
Partner and the Partnership agree to indemnify each holder of Redemption Shares
and each Person who controls any such holder of Redemption Shares within the
meaning of Section 15 of the Securities Act, against all losses, claims,
damages, liabilities and expenses (including reasonable costs of investigation)
caused by any untrue, or alleged untrue, statement of a material fact contained
in the Registration Statement, preliminary prospectus or prospectus (as amended
or supplemented if the General Partner shall have furnished any amendments or
supplements thereto) or caused by any omission or alleged omission, to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by any untrue statement, alleged
untrue statement, omission, or alleged omission based upon information furnished
to the General Partner by the Limited Partner or the holder for use therein. The
General Partner and each officer, trustee and controlling person of the General
Partner and the Partnership shall be indemnified by each Limited Partner or
holder of Redemption Shares covered by the Registration Statement for all such
losses, claims, damages, liabilities and expenses (including reasonable costs of
investigation) caused by any untrue, or alleged untrue, statement or any
omission, or alleged omission, based upon information furnished to the General
Partner by the Limited Partner or the holder for use therein.

 

(ii)          Promptly upon receipt by a party indemnified under this
Section 8.05(e) of notice of the commencement of any action against such
indemnified party in respect of which indemnity or reimbursement may be sought
against any indemnifying party under this Section 8.05(e), such indemnified
party shall notify the indemnifying party in writing of the commencement of such
action, but the failure to so notify the indemnifying party shall not relieve it
of any liability that it may have to any indemnified party otherwise than under
this Section 8.05(e) unless such failure shall materially adversely affect the
defense of such action. In case notice of commencement of any such action shall
be given to the indemnifying party as above provided, the

 

28

--------------------------------------------------------------------------------


 

indemnifying party shall be entitled to participate in and, to the extent it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense of such action at its own expense, with counsel chosen by it and
reasonably satisfactory to such indemnified party. The indemnified party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be paid by
the indemnified party unless (i) the indemnifying party agrees to pay the same,
(ii) the indemnifying party fails to assume the defense of such action with
counsel reasonably satisfactory to the indemnified party or (iii) the named
parties to any such action (including any impleaded parties) have been advised
by such counsel that representation of such indemnified party and the
indemnifying party by the same counsel would be inappropriate under applicable
standards of professional conduct (in which case the indemnified party shall
have the right to separate counsel and the indemnifying party shall pay the
reasonable fees and expenses of such separate counsel, provided that, the
indemnifying party shall not be liable for more than one separate counsel). No
indemnifying party shall be liable for any settlement of any proceeding entered
into without its consent.

 

(f)           Contribution.

 

(i)             If for any reason the indemnification provisions contemplated by
Section 8.05(e) hereof are either unavailable or insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages or liabilities
referred to therein, then the party that would otherwise be required to provide
indemnification or the indemnifying party (in either case, for purposes of this
Section 8.05(f), the “Indemnifying Party”) in respect of such losses, claims,
damages or liabilities, shall contribute to the amount paid or payable by the
party that would otherwise be entitled to indemnification or the indemnified
party (in either case, for purposes of this Section 8.05(f), the “Indemnified
Party”) as a result of such losses, claims, damages, liabilities or expense, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party.

 

(ii)          The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 8.05(f) were determined by pro rata
allocation (even if the holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person or
entity determined to have committed a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.

 

(iii)       The contribution provided for in this Section 8.05(f) shall survive
the termination of this Agreement and shall remain in full force and effect
regardless of any investigation made by or on behalf of any Indemnified Party.

 

ARTICLE IX

 

TRANSFERS OF PARTNERSHIP INTERESTS

 

9.01 Purchase for Investment.

 

(a)         Each Limited Partner, by its signature below or by its subsequent
admission to the Partnership, hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of such Limited Partner’s
Partnership Units is made for investment purposes only and not with a view to
the resale or distribution of such Partnership Units.

 

(b)         Subject to the provisions of Section 9.02 hereof, each Limited
Partner agrees that such Limited Partner will not sell, assign or otherwise
transfer such Limited Partner’s Partnership Units or any fraction thereof,
whether voluntarily or by operation of law or at judicial sale or otherwise, to
any Person who does not make the representations and warranties to the General
Partner set forth in Section 9.01(a) hereof.

 

9.02 Restrictions on Transfer of Partnership Units.

 

(a)         Subject to the provisions of Sections 9.02(b) and (c) hereof, no
Limited Partner may offer, sell, assign, hypothecate, pledge or otherwise
transfer all or any portion of such Limited Partner’s Partnership Units, or any
of such Limited Partner’s economic rights as a Limited Partner, whether
voluntarily or by operation of law or at judicial sale or otherwise
(collectively, a “Transfer”) without the consent of the General Partner, which
consent may be granted or withheld in its sole and absolute discretion;
provided, however, that the term Transfer does not include (a) any redemption of
Common Units or Series A Preferred Units by the Partnership or the General
Partner, or acquisition of Common Units or Series A Preferred Units by the
General Partner, pursuant to Section 8.04 or (b) any redemption of Partnership
Units pursuant to any Partnership Unit Designation. The General Partner may
require, as a condition of any Transfer to which it consents, that the
transferor assume all costs incurred by the Partnership in connection therewith
(including, but not limited to, cost of legal counsel).

 

29

--------------------------------------------------------------------------------


 

(b)         No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or a Transfer pursuant to Section 9.05 hereof) of all of such
Limited Partner’s Partnership Units pursuant to this Article IX or pursuant to a
redemption of all of such Limited Partner’s Common Units or Series A Preferred
Units pursuant to Section 8.04 hereof. Upon the permitted Transfer or redemption
of all of a Limited Partner’s Common Units or Series A Preferred Units, such
Limited Partner shall cease to be a Limited Partner.

 

(c)          No Limited Partner may effect a Transfer of its Partnership Units,
in whole or in part, if, in the opinion of legal counsel for the Partnership,
such proposed Transfer would require the registration of the Partnership Units
under the Securities Act or would otherwise violate any applicable federal or
state securities or blue sky law (including investment suitability standards).

 

(d)         No Transfer by a Limited Partner of its Partnership Units in whole
or in part (including, for this purpose, any redemption by a Limited Partner of
its Partnership Units pursuant to Section 8.04 or any other acquisition of
Partnership Units by the Partnership or the General Partner) may be made to any
Person if (i) in the opinion of counsel to the Partnership or the General
Partner, such Transfer would cause the Partnership to cease to be classified as
a partnership for federal income tax purposes; (ii) in the opinion of counsel to
the Partnership or the General Partner, such Transfer would cause a termination
of the Partnership for federal or state income tax purposes, including a
termination of the Partnership under Section 708 of the Code; (iii) in the
opinion of legal counsel to the Partnership or the General Partner, such
Transfer would adversely affect the ability of the General Partner to continue
to qualify as a REIT or subject the General Partner to any additional taxes
under Section 857 or Section 4981 of the Code; (iv) if such Transfer would be
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code; (v) the General Partner determines, in its sole and absolute
discretion, that such Transfer, along or in connection with other Transfers,
could cause the Partnership Units to be treated as readily tradable on an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code; or (vi) if
such Transfer would cause the Partnership to (A) have more than 100 partners
(including as partners those persons indirectly owning an interest in the
Partnership through a partnership, limited liability company, subchapter S
corporation or grantor trust), (B) fail to satisfy the “lack of actual trading”
safe harbor from treatment as a “publicly traded partnership” under Regulations
Section 1.7704-1(j), (C) fail to satisfy the “redemption or repurchase
agreement” safe harbor from treatment as a “publicly traded partnership” under
Regulations Section 1.7704-1(f), or (D) fail to satisfy any other safe harbor
from treatment as a “publicly traded partnership” under Regulations
Section 1.7704-1 as selected by the General Partner, in its sole and absolute
discretion.

 

(e)          Any purported Transfer in contravention of any of the provisions of
this Article IX shall be void ab initio and ineffectual and shall not be binding
upon, or recognized by, the General Partner or the Partnership.

 

(f)           Prior to the consummation of any Transfer under this Article IX,
the transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

 

9.03 Admission of Substitute Limited Partner.

 

(a)         Subject to the other provisions of this Article IX, an assignee of
the Partnership Units of a Limited Partner (which shall be understood to include
any purchaser, transferee, donee or other recipient of any disposition of such
Partnership Units) shall be deemed admitted as a Limited Partner of the
Partnership only with the consent of the General Partner, which consent may be
given or withheld by the General Partner in its sole and absolute discretion,
and upon the completion of the following in a manner satisfactory to the General
Partner:

 

(i)             The assignee shall have accepted and agreed to be bound by the
terms and provisions of this Agreement by executing a counterpart or an
amendment thereof, including a revised Exhibit A, and such other documents or
instruments as the General Partner may require in order to effect the admission
of such Person as a Limited Partner.

 

(ii)          To the extent required, an amended Certificate evidencing the
admission of such Person as a Limited Partner shall have been signed,
acknowledged and filed in accordance with the Act.

 

(iii)       The assignee shall have delivered a letter containing the
representation set forth in Section 9.01(a) hereof and the agreement set forth
in Section 9.01(b) hereof.

 

(iv)      If the assignee is a corporation, partnership, limited liability
company or trust, the assignee shall have provided the General Partner with
evidence satisfactory to counsel for the Partnership of the assignee’s authority
to become a Limited Partner under the terms and provisions of this Agreement.

 

(v)         The assignee shall have executed a power of attorney containing the
terms and provisions set forth in Section 8.02 hereof.

 

(vi)      The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

 

30

--------------------------------------------------------------------------------


 

(vii)   The assignee shall have obtained the prior written consent of the
General Partner to its admission as a Substitute Limited Partner, which consent
may be given or denied in the exercise of the General Partner’s sole and
absolute discretion.

 

(b)         For the purpose of allocating Profits and Losses and distributing
cash received by the Partnership, a Substitute Limited Partner shall be treated
as having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

 

(c)          The General Partner and the Substitute Limited Partner shall
cooperate with each other by preparing the documentation required by this
Section 9.03 and making all required filings and publications. The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.

 

9.04 Rights of Assignees of Partnership Units.

 

(a)         Subject to the provisions of Sections 9.01, 9.02 and 9.03 hereof,
except as required by operation of law, the Partnership shall not be obligated
for any purposes whatsoever to recognize the assignment by any Limited Partner
of its Partnership Units until the Partnership has received notice thereof.

 

(b)         Any Person who is the assignee of all or any portion of a Limited
Partner’s Partnership Units, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Partnership Units, shall be
subject to all the provisions of this Article IX to the same extent and in the
same manner as any Limited Partner desiring to make an assignment of its
Partnership Units.

 

9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if such Limited Partner dies, such Limited Partner’s executor, administrator or
trustee, or, if such Limited Partner is finally adjudicated incompetent, such
Limited Partner’s committee, guardian or conservator, shall have the rights of
such Limited Partner for the purpose of settling or managing such Limited
Partner’s estate property and such power as the bankrupt, deceased or
incompetent Limited Partner possessed to assign all or any part of such Limited
Partner’s Partnership Units and to join with the assignee in satisfying
conditions precedent to the admission of the assignee as a Substitute Limited
Partner.

 

9.06 Joint Ownership of Partnership Units. A Partnership Unit may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Unit shall be required to constitute the action of the owners of
such Partnership Unit; provided, however, that the written consent of only one
joint owner will be required if the Partnership has been provided with evidence
satisfactory to the counsel for the Partnership that the actions of a single
joint owner can bind both owners under the applicable laws of the state of
residence of such joint owners. Upon the death of one owner of a Partnership
Unit held in a joint tenancy with a right of survivorship, the Partnership Unit
shall become owned solely by the survivor as a Limited Partner and not as an
assignee. The Partnership need not recognize the death of one of the owners of a
jointly-held Partnership Unit until it shall have received certificated notice
of such death. Upon notice to the General Partner from either owner, the General
Partner shall cause the Partnership Unit to be divided into two equal
Partnership Units, which shall thereafter be owned separately by each of the
former owners.

 

ARTICLE X

 

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

 

10.01 Books and Records. At all times during the continuance of the Partnership,
the General Partner shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all certificates of amendment thereto, (c) copies of
the Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and any financial statements of the Partnership for
the three most recent years and (e) all documents and information required under
the Act. Any Partner or its duly authorized representative, upon paying the
costs of collection, duplication and mailing, shall be entitled to a copy of
such records if reasonably requested.

 

10.02 Custody of Partnership Funds; Bank Accounts.

 

(a)         All funds of the Partnership not otherwise invested shall be
deposited in one or more accounts maintained in such banking or brokerage
institutions as the General Partner shall determine, and withdrawals shall be
made only on such signature or signatures as the General Partner may, from time
to time, determine.

 

31

--------------------------------------------------------------------------------


 

(b)         All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner. The funds of
the Partnership shall not be commingled with the funds of any Person other than
the General Partner except for such commingling as may necessarily result from
an investment in those investment companies permitted by this Section 10.02(b).

 

10.03 Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year unless otherwise required by the Code.

 

10.04 Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.

 

10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments.

 

(a)         The General Partner shall be the Tax Matters Partner of the
Partnership. As Tax Matters Partner, the General Partner shall have the right
and obligation to take all actions authorized and required by the Code for the
Tax Matters Partner. The General Partner shall have the right to retain
professional assistance in respect of any audit of the Partnership by the
Service and all out-of-pocket expenses and fees incurred by the General Partner
on behalf of the Partnership as Tax Matters Partner shall constitute Partnership
expenses. In the event the General Partner receives notice of a final
Partnership adjustment under Section 6223(a)(2) of the Code, the General Partner
shall either (i) file a court petition for judicial review of such final
adjustment within the period provided under Section 6226(a) of the Code, a copy
of which petition shall be mailed to all Limited Partners on the date such
petition is filed, or (ii) mail a written notice to all Limited Partners, within
such period, that describes the General Partner’s reasons for determining not to
file such a petition.

 

(b)         All elections required or permitted to be made by the Partnership
under the Code or any applicable state or local tax law shall be made by the
General Partner in its sole and absolute discretion.

 

(c)          In the event of a transfer of all or any part of the Partnership
Interest of any Partner, the Partnership, at the option of the General Partner,
may elect pursuant to Section 754 of the Code to adjust the basis of the
Properties. Notwithstanding anything contained in Article V of this Agreement,
any adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.

 

(d)         The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation §
1.83-3(1) and the Proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43, as such safe harbor may be modified when such proposed
guidance is issued in final form or as amended by subsequently issued guidance
(the “Safe Harbor”), apply to any interest in the Partnership transferred to a
service provider while the Safe Harbor Election remains effective, to the extent
such interest meets the Safe Harbor requirements (collectively, such interests
are referred to as “Safe Harbor Interests”). The Tax Matters Partner is
authorized and directed to execute and file the Safe Harbor Election on behalf
of the Partnership and the Partners. The Partnership and the Partners (including
any person to whom an interest in the Partnership is transferred in connection
with the performance of services) hereby agree to comply with all requirements
of the Safe Harbor (including forfeiture allocations) with respect to all Safe
Harbor Interests and to prepare and file all U.S. federal income tax returns
reporting the tax consequences of the issuance and vesting of Safe Harbor
Interests consistent with such final Safe Harbor guidance. The Partnership is
also authorized to take such actions as are necessary to achieve, under the Safe
Harbor, the effect that the election and compliance with all requirements of the
Safe Harbor referred to above would be intended to achieve under Proposed
Treasury Regulation § 1.83-3, including amending this Agreement.

 

(e)          Each Limited Partner shall be required to provide such information
as reasonably requested by the Partnership in order to determine whether such
Limited Partner (i) owns, directly or constructively (within the meaning of
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code and
Section 7704(d)(3) of the Code), five percent (5%) or more of the value of the
Partnership or (ii) owns, directly or constructively (within the meaning of
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code and
Section 7704(d)(3) of the Code), ten percent (10%) or more of (a) the stock, by
voting power or value, of a tenant (other than a “taxable REIT subsidiary”
within the meaning of Section 856(d) of the Code) of the Partnership that is a
corporation or (b) the assets or net profits of a tenant of the Partnership that
is a noncorporate entity.

 

ARTICLE XI

 

AMENDMENT OF AGREEMENT; MERGER

 

11.01 Amendment of Agreement. The General Partner’s consent shall be required
for any amendment to this Agreement. The General Partner, without the consent of
the Limited Partners, may amend this Agreement in any respect; provided,
however,

 

32

--------------------------------------------------------------------------------


 

that the following amendments shall require the consent of a Majority in
Interest (excluding, for purposes of determining a Majority in Interest,
Partnership Interests held by the General Partner or any Subsidiary of the
General Partner):

 

(a)         any amendment affecting the operation of the Conversion Factor or
the Redemption Right (except as otherwise provided herein) in a manner that
adversely affects the Limited Partners in any material respect;

 

(b)         any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.02
hereof;

 

(c)          any amendment that would alter the Partnership’s allocations of
Profit and Loss to the Limited Partners, other than with respect to the issuance
of additional Partnership Units pursuant to Section 4.02 hereof;

 

(d)         any amendment that would impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership; or

 

(e)          any amendment to this Article XI.

 

11.02 Merger of Partnership. The General Partner, without the consent of the
Limited Partners, may (i) merge or consolidate the Partnership with or into any
other domestic or foreign partnership, limited partnership, limited liability
company or corporation or (ii) sell all or substantially all of the assets of
the Partnership in a transaction pursuant to which the Limited Partners (other
than the General Partner or any Subsidiary of the General Partner) receive
consideration as set forth in Section 7.01(c)(ii) hereof or in a transaction
that complies with the provisions of Sections 7.01(c)(iii) or 7.01(d) hereof and
may amend this Agreement in connection with any such transaction consistent with
the provisions of this Article XI; provided, however, that the consent of a
Majority in Interest shall be required in the case of any other (a) merger or
consolidation of the Partnership with or into any other domestic or foreign
partnership, limited partnership, limited liability company or corporation or
(b) sale of all or substantially all of the assets of the Partnership.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

12.01 Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally, by email, by press release, by posting on the Web site of the
General Partner, or upon deposit in the United States mail, registered,
first-class postage prepaid return receipt requested, or via courier to the
Partners at the addresses set forth in Exhibit A attached hereto, as it may be
amended or restated from time to time; provided, however, that any Partner may
specify a different address by notifying the General Partner in writing of such
different address. Notices to the General Partner and the Partnership shall be
delivered at or mailed to its principal office address set forth in Section 2.03
hereof. The General Partner and the Partnership may specify a different address
by notifying the Limited Partners in writing of such different address.

 

12.02 Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their permitted respective legal representatives,
successors, transferees and assigns.

 

12.03 Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents that may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or as required by the Act.

 

12.04 Severability. If any provision of this Agreement shall be declared
illegal, invalid or unenforceable in any jurisdiction, then such provision shall
be deemed to be severable from this Agreement (to the extent permitted by law)
and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof. To the extent permitted under applicable law, the
severed provision shall be interpreted or modified so as to be enforceable to
the maximum extent permitted by law.

 

12.05 Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

 

12.06 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

 

12.07 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

 

33

--------------------------------------------------------------------------------


 

12.08 Counterparts. This Agreement may be executed by hand or by power of
attorney in several counterparts, each of which shall be deemed to be an
original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

 

12.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

ARTICLE XIII

 

SERIES A PARTICIPATING REDEEMABLE PREFERRED UNITS

 

13.01 Designation and Number. A series of Partnership Units in the Partnership
designated as the “Series A Participating Redeemable Preferred Units” (the
“Series A Preferred Units”) is hereby established.

 

13.02 Distributions.

 

(a)         Payment of Preferred Distributions. Pursuant to Section 5.02, each
holder of the Series A Preferred Units will be entitled to receive, at least
quarterly to the extent of Available Cash, an amount equal to the Series A
Preferred Priority Return. Such distributions shall be cumulative, shall accrue
from the original date of issuance and will be payable quarterly (such quarterly
periods for purposes of payment and accrual will be the quarterly periods ending
on the dates specified in this sentence and not calendar quarters) in arrears,
on or about the date of any distribution made with respect to the Common Units,
commencing on the first of such dates to occur after the original date of
issuance (the “Series A Preferred Unit Distribution Payment Date”). If any date
on which distributions are to be made on the Series A Preferred Units is not a
Business Day, then payment of the distribution to be made on such date will be
made on the next succeeding day that is a Business Day.

 

(b)         Preferred Distributions Cumulative. Notwithstanding the foregoing,
the Series A Preferred Priority Return will accrue whether or not the terms and
provisions set forth in Section 13.02(c) hereof at any time prohibit the current
payment of distributions, whether or not the Partnership has earnings, whether
or not there are funds legally available for the payment of such distributions
and whether or not such distributions are authorized.

 

(c)          Priority as to Distributions.

 

(i)             No distributions shall be declared or paid or set apart for
payment and no other distribution of cash or other property may be declared or
made on or with respect to any Common Unit (other than a distribution paid in
Common Units) as to distributions for any period and upon liquidation and no
other distribution of cash or other property may be made, directly or
indirectly, on or with respect thereto by the Partnership (except by conversion
into or exchange for Common Units as to distributions and upon liquidation or
pursuant to the Declaration of Trust to the extent necessary to preserve the
General Partner’s status as a REIT), unless the Series A Preferred Distribution
Shortfall for each Series A Preferred Unit shall have been or contemporaneously
are (i) declared and paid in cash or (ii) declared and a sum sufficient for the
payment thereof in cash is set apart for such payment.

 

(ii)          No interest, or sum of money in lieu of interest, shall be payable
in respect of any distribution payment or payments on the Series A Preferred
Units which may be in arrears.

 

(d)         No Further Rights. Holders of the Series A Preferred Units shall not
be entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein. Any
distribution payment made on the Series A Preferred Units shall first be
credited against the earliest accrued but unpaid distribution due with respect
to such Series A Preferred Units which remains payable. Accrued but unpaid
distributions on the Series A Preferred Units will accumulate as of the Series A
Preferred Unit Distribution Payment Date on which they first become payable.

 

13.03 Liquidation Proceeds.

 

(a)         Distributions. Upon any voluntary or involuntary liquidation,
dissolution or winding-up of the affairs of the Partnership, distributions on
the Series A Preferred Units shall be made in accordance with Section 5.06
hereof.

 

(b)         No Further Rights. After payment of the full amount of the
liquidating distributions to which they are entitled pursuant to this
Section 13.03, the holders of the Series A Preferred Units will have no right or
claim to any of the remaining assets of the Partnership.

 

13.04 Ranking. The Series A Preferred Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, winding-up or
dissolution of the Partnership, rank senior to all Common Units. Pursuant to
Section 4.02, the General Partner may, without the consent of the Partners,
including the holders of Series A Preferred Units, issue additional Preferred
Units with preference as to or on parity with the dividend or redemption rights,
liquidation preferences, conversion rights, voting rights or any other rights or
privileges of the Series A Preferred Units, (B) authorize or issue any debt
convertible

 

34

--------------------------------------------------------------------------------


 

into or exchangeable for Partnership Interests having any preference as to or on
parity with the dividend or redemption rights, liquidation preferences,
conversion rights, voting rights or any other rights or privileges of the
Series A Preferred Units, (C) amend or repeal any provision of, or add any
provision to this Agreement if such actions would alter or change the
preferences, rights, privileges or restrictions provided for the benefit of the
Series A Preferred Units, or (D) issue additional Series A Preferred Units, all
without the approval of any of the Partners, including those holding Series A
Preferred Units.

 

13.05 Transfer Restrictions. The Series A Preferred Units shall not be
transferable in any manner until the one year calendar year anniversary of the
original issuance date of the applicable Series A Preferred Units and thereafter
shall not be transferrable except in accordance with Article IX.

 

13.06 No Conversion Rights. Except as contemplated in Section 8.04, the Series A
Preferred Units shall not be convertible into any other class or series of
interest in the Partnership.

 

13.07 No Sinking Fund. No sinking fund shall be established for the retirement
or redemption of Series A Preferred Units.

 

[Signature page follows.]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Second Amended and Restated Agreement of Limited Partnership, all as of
the day of February 5th, 2015.

 

 

 

 

GENERAL PARTNER:

 

 

 

PHYSICIANS REALTY TRUST

 

 

 

 

By:

/s/

John T. Thomas

 

 

 

 

 

Name:

John T. Thomas

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

LIMITED PARTNERS:

 

 

 

 

 

By: PHYSICIANS REALTY TRUST, not individually but as attorney-in-fact for each
of the limited Partners set forth on Exhibit A.

 

 

 

 

 

By:

/s/

John T. Thomas

 

 

 

 

 

Name:

John T. Thomas

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

36

--------------------------------------------------------------------------------